EXHIBIT 10.1Execution Version

Published CUSIP Numbers:

Deal: 96216TAN4

Revolver: 96216TAP9

 

REVOLVING CREDIT FACILITY AGREEMENT

dated as of January 29, 2020,

among

WEYERHAEUSER COMPANY,

The LENDERS Party Hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

                                                            


WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
MUFG BANK, LTD.,
BOFA SECURITIES, INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
PNC CAPITAL MARKETS LLC,
THE BANK OF NOVA SCOTIA
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint
Bookrunners,                                                                                

 

JPMORGAN CHASE BANK, N.A.
and
MUFG BANK, LTD.,
as Syndication Agents

and

BANK OF AMERICA, N.A.,
TRUIST BANK,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
PNC BANK, NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I Definitions

1

 

 

SECTION 1.01

Defined Terms1

 

 

SECTION 1.02

Classification of Loans and Borrowings25

 

 

SECTION 1.03

Terms Generally25

 

 

SECTION 1.04

Accounting Terms; GAAP25

 

 

SECTION 1.05

Rates26

 

 

SECTION 1.06

Divisions26

 

Article II The Credits

26

 

 

SECTION 2.01

Revolving Commitments26

 

 

SECTION 2.02

Loans and Borrowings27

 

 

SECTION 2.03

Requests for Revolving Borrowings28

 

 

SECTION 2.04

Swingline Loans29

 

 

SECTION 2.05

Letters of Credit30

 

 

SECTION 2.06

Funding of Borrowings37

 

 

SECTION 2.07

Interest Elections38

 

 

SECTION 2.08

Termination and Reduction of Commitments40

 

 

SECTION 2.09

Repayment of Loans; Evidence of Debt41

 

 

SECTION 2.10

Prepayment of Loans41

 

 

SECTION 2.11

Fees42

 

 

SECTION 2.12

Interest43

 

 

SECTION 2.13

Alternate Rate of Interest44

 

 

SECTION 2.14

Increased Costs46

 

 

SECTION 2.15

Break Funding Payments48

 

 

SECTION 2.16

Taxes49

 

 

SECTION 2.17

Payments Generally; Pro Rata Treatment; Sharing of Setoffs53

 

 

SECTION 2.18

Mitigation Obligations; Replacement of Lenders55

 

 

SECTION 2.19

Defaulting Lenders57

 

 

SECTION 2.20

Incremental Commitments60

 

 

SECTION 2.21

Extensions62

 

Article III Representations and Warranties

64

 

 

SECTION 3.01

Organization; Powers64

 

 

SECTION 3.02

Authorization; Enforceability65

 

 

SECTION 3.03

Governmental Approvals; Absence of Conflicts65

 

 

SECTION 3.04

Financial Condition; No Material Adverse Change65

 

 

SECTION 3.05

Properties66

 

 

SECTION 3.06

Litigation66

 

 

SECTION 3.07

Compliance with Laws66

 

 

SECTION 3.08

Investment Company Status66

 

 

SECTION 3.09

Taxes66

 

 

SECTION 3.10

ERISA67

 

 

SECTION 3.11

Disclosure67

 

 

SECTION 3.12

Federal Reserve Regulations67

 

 

SECTION 3.13

Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions67

 

i

 

--------------------------------------------------------------------------------

 

Article IV Conditions

68

 

 

SECTION 4.01

Effective Date68

 

 

SECTION 4.02

Each Credit Event69

 

Article V Affirmative Covenants

70

 

 

SECTION 5.01

Financial Statements and Other Information70

 

 

SECTION 5.02

Notices of Default71

 

 

SECTION 5.03

Existence; Conduct of Business71

 

 

SECTION 5.04

Payment of Taxes72

 

 

SECTION 5.05

Maintenance of Properties72

 

 

SECTION 5.06

Insurance72

 

 

SECTION 5.07

Books and Records; Inspection Rights72

 

 

SECTION 5.08

Compliance with Laws73

 

 

SECTION 5.09

Use of Credit73

 

 

SECTION 5.10

Claim Agreement73

 

Article VI Negative Covenants

74

 

 

SECTION 6.01

Secured Indebtedness74

 

 

SECTION 6.02

Sale and Lease-Back Transactions76

 

 

SECTION 6.03

Merger, Consolidation and Other Fundamental Changes76

 

 

SECTION 6.04

Funded Debt Ratio76

 

 

SECTION 6.05

Total Adjusted Shareholders’ Equity76

 

 

SECTION 6.06

Change in Business77

 

Article VII Events of Default

77

 

Article VIII The ADMINISTRATIVE Agent

79

 

Article IX Miscellaneous

83

 

 

SECTION 9.01

Notices83

 

 

SECTION 9.02

Waivers; Amendments85

 

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver88

 

 

SECTION 9.04

Successors and Assigns91

 

 

SECTION 9.05

Survival96

 

 

SECTION 9.06

Counterparts; Integration; Effectiveness97

 

 

SECTION 9.07

Severability97

 

 

SECTION 9.08

Right of Setoff98

 

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process98

 

 

SECTION 9.10

WAIVER OF JURY TRIAL99

 

 

SECTION 9.11

Headings99

 

 

SECTION 9.12

Confidentiality99

 

 

SECTION 9.13

Interest Rate Limitation100

 

 

SECTION 9.14

USA PATRIOT Act and Anti-Money Laundering Laws Notice101

 

 

SECTION 9.15

No Fiduciary Relationship101

 

 

SECTION 9.16

Non-Public Information101

 

 

SECTION 9.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions102

 

 

SECTION 9.18

Certain ERISA Matters102

 

 

SECTION 9.19

Amendment and Restatement104

 

 




ii

 

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1.01—Unrestricted Subsidiaries

Schedule 2.01—Lenders; Commitments

Schedule 2.05—LC Commitments

Schedule 3.06—Litigation

EXHIBITS:

Exhibit A

—Form of Assignment and Assumption

 

Exhibit B

—Form of Borrowing/Interest Election Request

 

Exhibit C

—Form of Claim Agreement

 

Exhibit D-1

—Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit D-2

—Form of U.S. Tax Compliance Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit D-3

—Form of U.S. Tax Compliance Certificate for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit D-4

—Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit E

—Form of Compliance Certificate

 

 

iii

 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT FACILITY AGREEMENT dated as of January 29, 2020 (this
“Agreement”), among WEYERHAEUSER COMPANY, a Washington corporation, the LENDERS
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.

The parties hereto agree as follows:

Article I

Definitions

SECTION 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as the administrative agent hereunder, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Lenders at such time.

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Lenders at such time.

“Agreement” has the meaning set forth in the preamble hereto.

“Anti-Corruption Laws” means all laws, rules and regulations of the United
States and Canada applicable to the Borrower or any Restricted Subsidiary from
time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977 and the Corruption of
Foreign Public Officials Act (Canada).

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 

--------------------------------------------------------------------------------

 

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Revolving Commitment represented by such Lender’s
Revolving Commitment at such time.  If all the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, for any day, with respect to the facility fees payable
hereunder, or with respect to any Base Rate Loan or Eurodollar Loan, as the case
may be, the applicable rate per annum set forth below based upon the Ratings
received from S&P and Moody’s:

 

S&P:

Moody’s:

Level 1

A- or higher

A3 or higher

Level 2

BBB+

Baa1

Level 3

BBB

Baa2

Level 4

BBB-

Baa3

Level 5

BB+ or lower

Ba1 or lower

Facility Fee

0.085%

0.100%

0.125%

0.175%

0.225%

Eurodollar Loan

0.790%

0.900%

1.000%

1.075%

1.150%

Base Rate Loan

0.000%

0.000%

0.000%

0.075%

0.150%

 

For purposes of the foregoing, (a) in the event either S&P or Moody’s shall not
have in effect a Rating (other than by reason of the circumstances referred to
in the last sentence of this definition), the Applicable Rate shall be based on
the remaining Rating by either S&P or Moody’s, as the case may be, (b) in the
event neither S&P nor Moody’s shall have in effect a Rating (other than by
reason of the circumstances referred to in the last sentence of this
definition), the Applicable Rate shall be based on Level 5, (c) if the Ratings
established by S&P or Moody’s shall fall within different Levels, the Applicable
Rate shall be based on the higher of the two Ratings, unless the Ratings differ
by two or more Levels, in which case the Applicable Rate shall be based on the
Level one level below that corresponding to the higher Rating, and (d) if the
Rating by S&P or Moody’s shall be changed (other than as a result of a change in
the rating system of S&P or Moody’s), such change shall be effective as of the
date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change is received by the Borrower, the
Administrative Agent or the Lenders.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of S&P or Moody’s shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of a
Rating from such rating agency (it being agreed that, notwithstanding anything
in Section 9.02 to the contrary, any such amendment may be effected with the
consent of the Required Lenders) and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Rating
from such rating agency most recently in effect prior to such change or
cessation.

2

 

--------------------------------------------------------------------------------

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A., MUFG
Bank, Ltd., BofA Securities, Inc., SunTrust Robinson Humphrey, Inc.,
Coöperatieve Rabobank U.A., New York Branch, PNC Capital Markets LLC, The Bank
of Nova Scotia and U.S. Bank National Association, in their capacities as the
joint lead arrangers and joint bookrunners for the credit facility provided for
herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, in the form of Exhibit A or any other form
approved by the Administrative Agent and the Borrower, in each case with the
consent of any Person whose consent is required by Section 9.04 and accepted by
the Administrative Agent.

“Attributable Debt” means, in respect of any Sale and Lease-Back Transaction at
any time, the present value (discounted at the interest rate implicit in such
transaction) of the obligation of the lessee for rental payments during the
remaining term of the applicable lease (including any period for which such
lease has been extended or may, at the option of the lessor, be extended),
determined in accordance with GAAP; provided that if such Sale and Lease-Back
Transaction results in a Capital Lease Obligation, the amount of “Attributable
Debt” represented thereby will be determined in accordance with the definition
of “Capital Lease Obligations”.

“Backstopped Letter of Credit” has the meaning set forth in Section 2.05(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority so long as such ownership
interest does not result in or provide

3

 

--------------------------------------------------------------------------------

 

such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1% per annum and (c) LIBOR on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum.  For purposes
of clause (c) above, LIBOR on any day shall be based on the LIBOR Screen Rate
(or, if the LIBOR Screen Rate is not available for such one-month maturity, the
Interpolated Screen Rate) at approximately 11:00 a.m., London time, on such day
for deposits in dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.  Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or LIBOR shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or LIBOR, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.13(b)), then
Base Rate shall be determined without regard to clause (c) above.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body and/or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

4

 

--------------------------------------------------------------------------------

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent (in consultation
with the Borrower) determines in its commercially reasonable discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent determines in its commercially reasonable discretion that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines in its commercially reasonable
discretion that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines is reasonably necessary in connection with the administration
of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Screen Rate permanently or indefinitely ceases to provide the LIBOR
Screen Rate; and

(b)in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(a)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Screen Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Screen
Rate;

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBOR
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBOR Screen Rate, which
states that the administrator of the LIBOR Screen Rate has ceased or will cease
to provide the LIBOR Screen Rate permanently or indefinitely; provided that, at

5

 

--------------------------------------------------------------------------------

 

the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBOR Screen Rate; or

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Screen Rate announcing that the LIBOR Screen
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower or the Required Lenders, as applicable, by notice to the
Borrower (in the case of such notice by the Administrative Agent or the Required
Lenders), the Administrative Agent (in the case of such notice by the Borrower
or the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.13(b) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.13(b).

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means Weyerhaeuser Company, a Washington corporation, and its
successors permitted by Section 6.03.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit B or any other form
reasonably acceptable to the Administrative Agent and the Borrower.

6

 

--------------------------------------------------------------------------------

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the SEC under the Exchange Act as
in effect on the date hereof, but excluding any employee benefit plan of the
Borrower or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) shall own directly
or indirectly, beneficially or of record, shares representing more than 40% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were not (i) directors of the Borrower on the date hereof, (ii)
directors nominated or appointed by the management of the Borrower or (iii)
directors nominated, appointed or approved by a majority of the directors
referred to in the preceding clauses (i) and (ii) or this clause (iii).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.13.

“Claim Agreement” means the Claim Agreement dated as of the date hereof executed
by the Borrower and WNR, in favor of the Administrative Agent for the benefit of
the Lenders and the Issuing Banks, substantially in the form of Exhibit C or any
other form approved by the Administrative Agent.

7

 

--------------------------------------------------------------------------------

 

“Claim Agreement Release Date” means the first date on which none of the
creditors under the Farm Credit Agreement have the benefit of a Farm Credit
Claim Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans, (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment or any other Class of Commitments created pursuant to
Section 2.21 and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.  Additional Classes of Loans, Borrowings,
Commitments and Lenders may be established pursuant to Section 2.21.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Commitment or any other Class of commitment
established pursuant to Section 2.21, or any combination thereof (as the context
requires).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 9.01, including through the
Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower that would be reported as “total assets” on a consolidated
balance sheet of the Borrower prepared as of such date in accordance with GAAP,
but excluding therefrom the total assets of any Unrestricted Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, unless cured or waived, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies

8

 

--------------------------------------------------------------------------------

 

the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Borrower, the
Administrative Agent, an Issuing Bank or the Swingline Lender made in good faith
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt by the Borrower,
the Administrative Agent, such Issuing Bank or the Swingline Lender, as
applicable, of such certification in form and substance satisfactory to it and
the Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has, or has a direct or indirect parent company that has, become the subject
of a Bail-In Action.

“Disclosed Matters” means any information disclosed in (a) the Annual Report on
Form 10-K of the Borrower for the fiscal year ended December 31, 2018 and all
other reports publicly filed by the Borrower with the SEC on Forms 10-K, 10-Q or
8K since December 31, 2018 and prior to the date hereof and (b) the actions,
suits and proceedings disclosed on Schedule 3.06.

“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of: (a)(i) a determination by the
Administrative Agent or the Borrower or (ii) a notification by the Required
Lenders to the Administrative Agent and the Borrower that the Required Lenders
have determined, in each case, that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.13(b), are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and (b)(i)
the election by the Administrative Agent or the Borrower or (ii) the election by
the Required Lenders, in either case, to declare that an Early Opt-in Election
has occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
of written notice of such election to the Administrative Agent or by the
Required Lenders of written notice of such election to the Administrative Agent
and the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a)

9

 

--------------------------------------------------------------------------------

 

above or (c) any institution established in an EEA Member Country that is a
subsidiary of any Person described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any commercial bank, any investment bank, any savings and
loan association, any savings bank and any insurance company that, in each case
under this clause (d), extends credit or makes or purchases loans in the
ordinary course of business, other than, in each case, (i) the Borrower or any
Subsidiary or other Affiliate thereof, (ii) any Defaulting Lender or (iii) any
natural person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, or to health or safety matters
(as such relate to Hazardous Materials).

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into any such Equity Interests).

10

 

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.

“ERISA Affiliate” means any entity, trade or business (whether or not
incorporated) that, together with the Borrower or any Subsidiary, is treated as
a “single employer” within the meaning of Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the
Borrower or any Subsidiary or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(f) the filing of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the incurrence by the
Borrower or any Subsidiary or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by the Borrower or any Subsidiary or any of
their respective ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any Subsidiary or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Section 4245 of ERISA, or in
endangered or critical status, within the meaning of Section 305 of ERISA, or
terminated, within the meaning of Section 4041A of ERISA or (i) the conditions
for imposition of a Lien under Section 303(k) of ERISA shall have been met with
respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” means a Loan that bears interest at a rate determined by
reference to LIBOR.

“Eurodollar Reserve Percentage” means, for any day with respect to any Lender,
that percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board of Governors, for determining the reserve requirement
(if any) for such Lender in respect of eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board of
Governors).  The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any such reserve percentage.

11

 

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender becomes a party hereto
(other than pursuant to an assignment request by the Borrower under Section
2.18(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.16, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Revolving Credit Facility Agreement dated
as of March 6, 2017, among the Borrower, the lenders party thereto, JPMorgan
Chase Bank, N.A., as co-administrative agent, and Wells Fargo Bank, National
Association, as co-administrative agent and paying agent, as in effect
immediately prior to the Closing Date.

“Existing Letter of Credit” means any letter of credit issued by an Issuing Bank
(including any Issuing Bank that becomes such pursuant to Section 2.05(j)
concurrently with such designation) for the account of the Borrower or any
Subsidiary that, subject to the limitations on the amount of the LC Exposure set
forth in Section 2.05(b), is designated as an Existing Letter of Credit by
notice thereof by the Borrower and such Issuing Bank to the Administrative Agent
and a representation by the Borrower that the conditions precedent set forth in
Sections 4.02(a) and 4.02(b) shall be satisfied immediately after giving effect
thereto.

“Existing Maturity Date” has the meaning set forth in Section 2.21(a).

“Existing Revolving Borrowings” has the meaning set forth in Section 2.20(e).

“Extending Lender” has the meaning set forth in Section 2.21(a).  

“Extension” has the meaning set forth in Section 2.21(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, among the
Borrower, the Administrative

12

 

--------------------------------------------------------------------------------

 

Agent and one or more Extending Lenders, effecting an Extension and such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.21.

“Farm Credit Agreement” means the Term Loan Agreement dated as of July 24, 2017,
among the Borrower, the lenders party thereto and Northwest Farm Credit
Services, PCA, as administrative agent, as the same may be amended, amended and
restated, refinanced or replaced from time to time.

“Farm Credit Claim Agreement” means the Claim Agreement dated as of July 24,
2017, between WNR and Northwest Farm Credit Services, PCA, as administrative
agent under the Farm Credit Agreement, as the same may be amended, restated or
otherwise modified from time to time, and any similar written agreement that is
entered into by WNR for the benefit of any creditors under any Farm Credit
Agreement (including any Farm Credit Agreement that refinances or replaces the
Farm Credit Agreement that is in effect on the Closing Date) with respect to the
obligations owed to such creditors under such Farm Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, the principal accounting officer, the treasurer or the controller of
such Person.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

13

 

--------------------------------------------------------------------------------

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment of such Indebtedness, (c) to
maintain working capital, equity capital or other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness; provided, however,
that the term Guarantee shall not include endorsements for collection or
deposit, in either case in the ordinary course of business.  The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness guaranteed thereby (or, in the case
of (i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by a Financial
Officer of the Borrower)).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.20, to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Commitments and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.20.

“Incremental Lender” means a Lender with an Incremental Commitment.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than, for the avoidance
of doubt, performance bonds, surety bonds and similar instruments), (c) all
obligations of such Person issued or assumed as the deferred purchase

14

 

--------------------------------------------------------------------------------

 

price of property or services due more than six months after such property is
acquired or such services are completed (excluding (i) trade accounts payable
and accrued expenses, in each case incurred in the ordinary course of business,
(ii) deferred compensation payable to directors, officers or employees of the
Borrower or any Subsidiary and any such obligations incurred under ERISA and
(iii) any purchase price adjustment or earn-out obligation, except, in the case
of this clause (iii), to the extent that the amount thereof is due and payable),
(d) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
by such Person, valued, as of any date of determination, at the lesser of (i)
the principal amount of such Indebtedness and (ii) the fair market value of such
property (as determined in good faith by such Person), (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person and (h) all obligations of such Person as an account party in respect of
letters of credit (other than trade related letters of credit issued in the
ordinary course of business) and the principal component of all obligations of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).  

“Information” has the meaning set forth in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which shall be,
in the case of any such written request, in the form of Exhibit B or any other
form reasonably acceptable to the Administrative Agent and the Borrower.

“Interest Payment Date” means (a) with respect to any Base Rate Revolving Loan,
the last Business Day of each March, June, September and December, (b) with
respect to any Eurodollar Revolving Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Revolving Borrowing with an Interest Period of more than three
months’ duration, such day or days prior to the last day of such Interest Period
as shall occur at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the last
Business Day of each March, June, September and December.

“Interest Period” means, with respect to any Eurodollar Revolving Borrowing, the
period commencing on the date of such Borrowing and ending on the day that is
one week or one, two, three or six months thereafter (or, if agreed to by each
Lender participating therein, 12 months thereafter or a period of another
duration thereafter), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the

15

 

--------------------------------------------------------------------------------

 

next succeeding Business Day unless (other than in the case of a one-week
Interest Period) such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period (other than a one-week
Interest Period) that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period or clause (c) of the definition of “Base Rate”, a rate per
annum which results from interpolating on a linear basis between (a) the LIBOR
Screen Rate for the longest maturity for which a LIBOR Screen Rate is available
that is shorter than the applicable period and (b) the LIBOR Screen Rate for the
shortest maturity for which a LIBOR Screen Rate is available that is longer than
the applicable period, in each case, as of the time such rate is required to be
determined in accordance with the provisions hereof.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means (a) Wells Fargo Bank, National Association, (b) JPMorgan
Chase Bank, N.A., (c) MUFG Bank, Ltd. and (d) each other Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.05(j) (other than, in
each case, any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder.  Each Issuing Bank may, in its discretion but subject to the prior
consent of the Borrower, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit that,
subject to the terms and conditions hereof, are required to be issued by such
Issuing Bank.  The amount of each Issuing Bank’s LC Commitment (a) is as set
forth on Schedule 2.05 or, in the case of any Issuing Bank that becomes an
“Issuing Bank” hereunder pursuant to Section 2.05(j), as set forth in a written
agreement referred to in such Section or (b) is such other maximum permitted
amount with respect to any Issuing Bank as may have been agreed in writing (and
notified in writing to the Administrative Agent) by such Issuing Bank and the
Borrower.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time (assuming
compliance at such time with all conditions

16

 

--------------------------------------------------------------------------------

 

to drawing) and (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time, adjusted to give effect to any reallocation
under Section 2.19 of the LC Exposures of Defaulting Lenders in effect at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“LIBOR” means, with respect to any Eurodollar Borrowing for any Interest Period,
the LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.  If no LIBOR Screen Rate
shall be available at such time for a particular Interest Period but LIBOR
Screen Rates shall be available for maturities both longer and shorter than such
Interest Period, then LIBOR for such Interest Period shall be the Interpolated
Screen Rate as of such time.  Notwithstanding the foregoing, if LIBOR,
determined as provided above (including any Benchmark Replacement with respect
thereto), would otherwise be less than zero, then LIBOR shall be deemed to be
zero for all purposes. Unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 2.13(b), in the event that a
Benchmark Replacement with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Benchmark Replacement.

“LIBOR Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration Ltd.  (or any other Person that
takes over the administration of such rate) for deposits in dollars (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate from time to time as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, hypothecation, charge or security interest on, in or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset; provided that an operating lease shall not be deemed to constitute a
Lien.

17

 

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, the Extension Agreements, the Incremental
Facility Agreements, any agreement designating an additional Issuing Bank as
contemplated by Section 2.05(j), the Claim Agreement (prior to the Claim
Agreement Release Date) and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(c).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
financial condition, operations or properties of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of the Borrower to perform its payment obligations under any Loan Document or
(c) a materially adverse effect on the rights and remedies available to the
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than Indebtedness under the
Loan Documents) of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount of $150,000,000 or more.

“Material Restricted Subsidiary” means each Restricted Subsidiary (a) the total
assets of which (determined on a consolidated basis for such Restricted
Subsidiary and its Restricted Subsidiaries) equal 5.0% or more of the
Consolidated Total Assets or (b) the revenues of which (determined on a
consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) equal 5.0% or more of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, in each case as of the last day of or for the
most recently ended period of four fiscal quarters of the Borrower for which
financial statements have been delivered pursuant to Section 5.01 (or, prior to
the first such delivery, such period ended September 30, 2019).

“Maturity Date” means the five-year anniversary of the Effective Date, as such
date may be extended pursuant to Section 2.21.

“Maturity Date Extension Request” has the meaning set forth in Section 2.21(a).

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning the Borrower or any Subsidiary or
their securities that is not Public Information.  For purposes of this
definition, “material information” means information concerning the Borrower or
the Subsidiaries, or any of their securities, that could reasonably be expected
to be material for purposes of the United States Federal and state securities
laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

18

 

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning set forth in Section 2.21(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any Subsidiary or any of their respective ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

19

 

--------------------------------------------------------------------------------

 

“Platform” has the meaning set forth in Section 9.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime commercial lending rate in
effect at its principal office in New York City.  Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Information” means any information that (a) has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act, or (b) does not
constitute material information concerning the Borrower or the Subsidiaries or
their securities.  For purposes of this definition, “material information” means
information concerning the Borrower or the Subsidiaries, or any of their
securities, that could reasonably be expected to be material for purposes of the
United States Federal and state securities laws.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Rating” means, as of any date, (a) the rating by Moody’s or S&P, as the case
may be, in effect on such date of the Senior Unsecured Long-Term Debt of the
Borrower or (b) if Moody’s or S&P, as the case may be, does not have a rating in
effect on such date of the Senior Unsecured Long-Term Debt of the Borrower, the
corporate rating of the Borrower by Moody’s or S&P, as applicable.

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

20

 

--------------------------------------------------------------------------------

 

“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure and unused Revolving Commitments at such time.  For
purposes of this definition, the amount of Revolving Exposures and unused
Revolving Commitments shall be determined by excluding the Revolving Exposure
and unused Revolving Commitments of any Defaulting Lender.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, the controller (or an individual performing an equivalent function)
or the general counsel of such Person.

“Restricted Subsidiary” means each Subsidiary that is not an Unrestricted
Subsidiary.

“Resulting Revolving Borrowings” has the meaning set forth in Section 2.20(e).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” means a Borrowing consisting of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed or provided its Revolving Commitment, as applicable.  The aggregate
amount of the Lenders’ Revolving Commitments on the Effective Date is
$1,500,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a revolving loan made by a Lender to the Borrower
pursuant to Section 2.01.

21

 

--------------------------------------------------------------------------------

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or a Restricted Subsidiary of any real
property in the United States of America (except for temporary leases for a term
of not more than three years), which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, the U.S. Department of Commerce or the Department of
Foreign Affairs, Trade and Development (Canada) or (b) any Person owned or
controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of
State, the U.S. Department of Commerce or the Department of Foreign Affairs,
Trade and Development (Canada).

“SEC” means the United States Securities and Exchange Commission.  “Securities
Act” means the United States Securities Act of 1933.

“Senior Unsecured Long-Term Debt” means senior, unsecured, noncredit-enhanced
long-term indebtedness for borrowed money of the Borrower.

“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of Equity
Interests having ordinary voting power for the election of directors or other
governing body members (other than Equity Interests having such power only by
reason of the happening of a contingency) are, at the time any determination is
being made, beneficially owned by the parent and/or one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time, adjusted to give effect to any reallocation under Section 2.19 of
the Swingline Exposures of Defaulting Lenders in effect at such time.

22

 

--------------------------------------------------------------------------------

 

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.04.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, at any time, the last day of the then most recently ended
fiscal quarter or fiscal year of the Borrower with respect to which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b).

“Timber Installment Notes Collateral” means any credit support provided in any
timber installment note transaction.

“Total Adjusted Shareholders’ Equity” means, as of any date, the consolidated
shareholders’ equity of the Borrower that would be reported as “total equity” on
a consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP; provided that, for purposes of calculating “Total Adjusted
Shareholders’ Equity”, there shall be excluded (a) any cumulative other
comprehensive income or loss, in each case as reflected on the consolidated
balance sheet of the Borrower in accordance with GAAP, (b) treasury common
shares in the Borrower and (c) the aggregate net book value (after deducting any
reserves applicable thereto) of investments in Unrestricted Subsidiaries.

“Total Funded Indebtedness” means, as of any date, the Loans and any other
Indebtedness of the Borrower and the Restricted Subsidiaries that would be
reported as “long-term debt”, “current maturities of long-term debt” or
“short-term debt” on a consolidated balance sheet of the Borrower prepared as of
such date in accordance with GAAP, in an amount that would be so reported,
provided that, for purposes of calculating “Total Funded Indebtedness”, there
shall be excluded (a) any Indebtedness of Unrestricted Subsidiaries, (b) any
Indebtedness that is non-recourse to the Borrower and the Restricted
Subsidiaries, including any Indebtedness reported as “long-term debt
(nonrecourse to the company) held by variable interest entities” or “current
debt (nonrecourse to the company) held by variable interest entities” on a
consolidated balance sheet of the Borrower, and (c) any Indebtedness secured by
Timber Installment Notes Collateral in an amount equal to at least 90% of the
outstanding principal amount thereof.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder and (b) the payment of fees and
expenses in connection with the foregoing.

23

 

--------------------------------------------------------------------------------

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR or the Base Rate.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unrestricted Subsidiary” means (a) each Subsidiary designated as an
Unrestricted Subsidiary on Schedule 1.01 or by a Responsible Officer of the
Borrower in the manner provided below, in each case until such time as such
Subsidiary is redesignated as a “Restricted Subsidiary” in the manner provided
below, and (b) each subsidiary of an Unrestricted Subsidiary.  The Borrower may
designate any Subsidiary as an “Unrestricted Subsidiary” by delivering to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
specifying such designation and certifying that immediately after giving effect
to such designation no Default shall have occurred and be continuing.  The
Borrower may designate any Unrestricted Subsidiary as a “Restricted Subsidiary”
by delivering to the Administrative Agent a certificate of a Responsible Officer
specifying such redesignation and certifying that immediately after giving
effect to such designation (i) no Default shall have occurred and be continuing
and (ii) the Borrower will, on a pro forma basis as of the last day of the then
most recent Test Period, have been in compliance with Sections 6.04 and 6.05.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.16(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Participant” has the meaning set forth in Section 9.04(c)(iii).

“Voting Participant Notification” has the meaning set forth in Section
9.04(c)(iii).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“WNR” means Weyerhaeuser NR Company, a Washington corporation.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

24

 

--------------------------------------------------------------------------------

 

SECTION 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Loan” or “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan” or “Eurodollar Revolving Borrowing”).

SECTION 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law), and all judgments,
orders, writs and decrees, of all Governmental Authorities.  Except as otherwise
provided herein and unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall, except as otherwise provided
herein, be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(a) if the Borrower, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent, by notice to the
Borrower, shall request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in

25

 

--------------------------------------------------------------------------------

 

accordance herewith and (b) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any change to GAAP as a result of the adoption
of any proposals set forth in the Accounting Standards Update 2016-2, Leases
(Topic 842), issued by the Financial Accounting Standards Board in February
2016, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require the
recognition of right-of-use assets and lease liabilities for any lease (or
similar arrangement conveying the right to use) that would not be classified as
a capital lease under GAAP as in effect on December 31, 2016.

SECTION 1.05Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing.  

SECTION 1.06Divisions.    For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

Article II

The Credits

SECTION 2.01Revolving Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or (b) the Aggregate Revolving Exposure
exceeding the Aggregate Revolving Commitment.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02Loans and Borrowings.  (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Revolving Commitments.  The
failure of any Lender to make any Revolving Loan required to be made by it shall
not relieve any other Lender of its obligations

26

 

--------------------------------------------------------------------------------

 

hereunder; provided that the Revolving Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Revolving Loans as required.

(b)Subject to Section 2.13, each Revolving Borrowing shall be comprised entirely
of Base Rate Revolving Loans or Eurodollar Revolving Loans, as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Revolving Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Revolving Loan; provided that (i) any exercise of such
option shall not affect the obligation of the Borrower to repay such Revolving
Loan in accordance with the terms of this Agreement and (ii) any such domestic
or foreign branch or Affiliate of such Lender shall not be entitled to any
greater indemnification under Section 2.14 or 2.16 with respect to such
Revolving Loan than that to which the applicable Lender (acting through its
domestic branch) was entitled on the date on which such Revolving Loan was made
(or, to the extent provided in such Section, would have been entitled as a
result of a Change in Law after the date on which such Revolving Loan was made).

(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that a Eurodollar
Revolving Borrowing that results from a continuation of an outstanding
Eurodollar Revolving Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing.  At the time that each Base Rate Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that a Base Rate
Revolving Borrowing may be in an aggregate amount (i) that is equal to the
entire unused balance of the Aggregate Revolving Commitment, (ii) that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) or (iii) that is required to finance the repayment or prepayment
of any Swingline Loan.  Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that a
Swingline Loan may be in an aggregate amount (i) that is equal to the entire
unused balance of the Aggregate Revolving Commitment or (ii) that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f).  Revolving Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
(or such greater number as may be agreed to by the Administrative Agent)
Eurodollar Revolving Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert to or continue, any Eurodollar
Revolving Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.03Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall give notice (which notice may be given by
telephone, to be confirmed

27

 

--------------------------------------------------------------------------------

 

in writing as set forth below) to the Administrative Agent (a) in the case of a
Eurodollar Revolving Borrowing, not later than 12:00 p.m., Pacific time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Base Rate Revolving Borrowing, not later than 10:00 a.m., Pacific time, on the
day of the proposed Borrowing.  Each such Borrowing Request shall be irrevocable
and shall be made (or, in the case of any telephonic Borrowing Request, shall be
confirmed promptly) by hand delivery, facsimile or electronic transmission of a
“pdf” or similar copy to the Administrative Agent of an executed written
Borrowing Request.  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)the aggregate amount of such Revolving Borrowing;

(ii)the date of such Revolving Borrowing, which shall be a Business Day;

(iii)whether such Revolving Borrowing is to be a Base Rate Revolving Borrowing
or a Eurodollar Revolving Borrowing;

(iv)in the case of a Eurodollar Revolving Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

(v)the location and number of the account to which funds are to be disbursed or,
in the case of any Base Rate Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement or, in the case of any Base
Rate Revolving Borrowing requested to finance the repayment or prepayment of any
Swingline Loan, an indication to that effect.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (i) in the case of a Borrowing Request
delivered by the time referred to in clause (a) above, a Eurodollar Revolving
Borrowing with an Interest Period of one week’s duration and (ii) otherwise, a
Base Rate Revolving Borrowing.  If no Interest Period is specified with respect
to any requested Eurodollar Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one week’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

SECTION 2.04Swingline Loans.  (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of the outstanding Swingline Loans exceeding

28

 

--------------------------------------------------------------------------------

 

$150,000,000 or (ii) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment; provided that during any period of 15 Business Days, there
shall be at least one Business Day on which, after giving effect to the
repayment or prepayment of Swingline Loans outstanding on such day, no Swingline
Loan is outstanding.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b)To request a Swingline Loan, the Borrower shall give notice (which notice may
be given by telephone, to be confirmed in writing as set forth below) to the
Swingline Lender, with a copy to the Administrative Agent, not later than 12:30
p.m., Pacific time, on the day of the proposed Swingline Loan.  Each such
Borrowing Request shall be irrevocable and shall be delivered (or, in the case
of any telephonic Borrowing Request, shall be confirmed promptly) by hand
delivery, facsimile or electronic transmission of a “pdf” or similar copy to the
Administrative Agent of an executed written Borrowing Request.  Each such
telephonic and written Borrowing Request shall specify the requested date (which
shall be a Business Day) and the amount of the requested Swingline Loan and the
location and number of the account of the Borrower to which funds are to be
disbursed or, in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that has made such LC Disbursement.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a wire
transfer to the account specified in such Borrowing Request or to the applicable
Issuing Bank, as the case may be, by 1:30 p.m., Pacific time (or, if earlier,
one hour after the time of receipt by the Swingline Lender of such Borrowing
Request), on the requested date of such Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 9:00 a.m., Pacific time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
the Swingline Loans in which the Lenders will be required to
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees to pay, promptly upon receipt of notice as
provided above (and in any event, if such notice is received by 9:00 a.m.,
Pacific time, on a Business Day, no later than 2:00 p.m., Pacific time, on such
Business Day, and if received after 9:00 a.m., Pacific time, on a Business Day,
no later than 7:00 a.m., Pacific time, on the immediately succeeding Business
Day), to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrower deemed made pursuant to Section
4.02, unless, at least one Business Day prior to the time such Swingline Loan
was made, the Required Lenders shall have notified the Swingline Lender (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions

29

 

--------------------------------------------------------------------------------

 

precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Swingline Loan were then made.  Each Lender further acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Revolving Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not constitute a Loan and shall not relieve the Borrower of its
obligation to repay such Swingline Loan.

SECTION 2.05Letters of Credit.  (a) General; Certain Conditions.   Subject to
the terms and conditions set forth herein, each Issuing Bank agrees to issue
Letters of Credit for the account of the Borrower or the account of any
Subsidiary, denominated in dollars and in a form reasonably acceptable to the
applicable Issuing Bank (and to amend (in the form reasonably acceptable to the
applicable Issuing Bank), renew or extend Letters of Credit previously issued by
it as requested by the Borrower), at any time and from time to time during the
Revolving Availability Period; provided that a Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension, (i) the face amount of outstanding Letters of Credit issued by any
Issuing Bank shall not exceed the LC Commitment of such Issuing Bank (unless
otherwise agreed by such Issuing Bank), (ii) the total LC Exposure shall not
exceed $150,000,000, (iii) the Revolving Exposure of any Lender shall not exceed
the Revolving Commitment of such Lender and (iv) the Aggregate Revolving
Exposure shall not exceed the Aggregate Revolving Commitment.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary, it will be fully responsible
for the reimbursement of LC Disbursements, the payment of interest thereon and
the

30

 

--------------------------------------------------------------------------------

 

payment of fees due under Section 2.11(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit.  Each Existing Letter of
Credit shall be deemed, for all purposes of this Agreement (including paragraphs
(d) and (f) of this Section), to be a Letter of Credit issued
hereunder.  Notwithstanding anything contained in any letter of credit
application or other agreement furnished to any Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit, (i) all
provisions of such letter of credit application or other agreement purporting to
grant Liens in favor of the Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, (ii) in the event that such letter
of credit application or other agreement includes representations and
warranties, covenants and/or events of default that do not contain the
materiality qualifiers, exceptions or thresholds that are applicable to the
analogous provisions of this Agreement or the other Loan Documents, or are
otherwise more restrictive, the relevant qualifiers, exceptions and thresholds
contained herein or in the other Loan Documents shall be deemed incorporated
therein or, to the extent more restrictive, shall be deemed for purposes of such
letter of credit application or other agreement to be the same as the analogous
provisions of this Agreement or the other Loan Documents and (iii) in the event
of any other inconsistency between the terms and conditions of such letter of
credit application or other agreement and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control.

(b)Notice of Issuance, Amendment, Renewal, Extension.  To request the issuance
of a Letter of Credit or the amendment, renewal or extension of an outstanding
Letter of Credit (other than an automatic renewal or extension permitted
pursuant to paragraph (c) of this Section), the Borrower shall hand deliver, fax
or (if arrangements for doing so have been approved by the recipient) transmit
by electronic communication of a “pdf” or a similar copy to the applicable
Issuing Bank and the Administrative Agent, at least two Business Days (or such
shorter period as may be acceptable to the applicable Issuing Bank) in advance
of the requested date of issuance, amendment, renewal or extension, a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the requested date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit.  If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any such request.

(c)Expiration Date.  Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that (A) any
Letter of Credit may contain customary automatic renewal or extension provisions
agreed upon by the Borrower and the applicable Issuing Bank pursuant to which
the expiration date of such Letter of Credit shall automatically be extended for
a period of up

31

 

--------------------------------------------------------------------------------

 

to 12 months (but not, subject to clause (B) below, to a date later than the
date set forth in clause (ii) above), subject to a right on the part of such
Issuing Bank to prevent any such renewal or extension from occurring by giving
notice to the beneficiary in advance of any such renewal or extension not later
than a day in each such 12-month period to be agreed upon at the time such
Letter of Credit is issued and (B) any Letter of Credit may expire after the
applicable date referred to in clause (ii) above if such Letter of Credit is, at
the time it is issued, renewed or extended, cash collateralized or otherwise
backstopped in an amount and manner and pursuant to documentation approved in
writing by the applicable Issuing Bank and the Administrative Agent (such
approval to be at the sole discretion of the applicable Issuing Bank and the
Administrative Agent) (any such Letter of Credit being referred to as the
“Backstopped Letter of Credit”).

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank under
such Letter of Credit and not reimbursed by the Borrower on the date due as
provided in paragraph (f) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, any reduction or termination of the Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 4.02, unless, at least one
Business Day prior to the time such Letter of Credit is issued, amended, renewed
or extended (or, in the case of an automatic renewal permitted pursuant to
paragraph (c) of this Section, at least one Business Day prior to the time by
which the election not to extend must be made by the applicable Issuing Bank),
the Required Lenders shall have notified the applicable Issuing Bank (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set

32

 

--------------------------------------------------------------------------------

 

forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
no Issuing Bank shall have any obligation to issue, amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).

(e)Disbursements.  Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
facsimile or electronic transmission of a “pdf” or similar copy) of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.

(f)Reimbursements.  If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 p.m., Pacific time, on the second Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with a Base Rate Revolving Borrowing or a Swingline Loan and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Revolving Borrowing or
Swingline Loan.  If the Borrower fails to reimburse any LC Disbursement by the
time specified above, the Administrative Agent shall notify each Lender of such
failure, the payment then due from the Borrower in respect of the applicable LC
Disbursement and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the amount then due from the Borrower, in the
same manner as provided in Section 2.06 with respect to Revolving Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly remit to the applicable Issuing Bank the amounts so
received by it from the Lenders.  If any Lender shall not have paid to the
Administrative Agent its Applicable Percentage of the amount then due from the
Borrower as provided in the preceding sentence, such Lender shall pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with this paragraph to but excluding the date such
amount is paid, to the Administrative Agent for the account of the applicable
Issuing Bank at, for the first such date, the Federal Funds Effective Rate and,
for each day thereafter, the Base Rate.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable

33

 

--------------------------------------------------------------------------------

 

Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for an LC Disbursement (other than
the funding of a Base Rate Revolving Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(g)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of an Issuing Bank or its Related Parties (with such absence to be presumed
unless otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in

34

 

--------------------------------------------------------------------------------

 

substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to Base Rate Revolving Loans; provided that
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, Section 2.12(d) shall apply.  Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment, and shall be payable on demand or, if no demand
has been made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

(i)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.10(b) or 2.19(c), but
in no event in excess of 100% of the LC Exposure.  Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made as reasonably
agreed by the Administrative Agent and the Borrower and at the Borrower’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to, in

35

 

--------------------------------------------------------------------------------

 

the case of any such application at a time when any Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.10(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower to the extent that,
after giving effect to such return, no excess shall exist under Section 2.10(b)
and no Event of Default shall have occurred and be continuing.  If the Borrower
is required to provide an amount of cash collateral pursuant to Section 2.19(c),
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as promptly as practicable to the extent that, after giving effect to
such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or the remaining cash collateral
and no Event of Default shall have occurred and be continuing.

(j)Designation of Additional Issuing Banks.  The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Lenders
that agree to serve in such capacity as provided below.  The acceptance by any
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, the Borrower and such new Issuing Bank and which shall set
forth the LC Commitment of such new Issuing Bank, executed by the Borrower, the
Administrative Agent and such new Issuing Bank and, from and after the effective
date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an issuer of Letters of Credit hereunder.

(k)Termination of an Issuing Bank.  The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the date set forth in such notice;
provided that no such termination shall become effective until and unless the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero.  At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section
2.11(b).  Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

36

 

--------------------------------------------------------------------------------

 

(l)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that by its terms provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases (other
than any increase consisting of the reinstatement of an amount previously drawn
thereunder and reimbursed), whether or not such maximum stated amount is in
effect at the time of determination.

SECTION 2.06Funding of Borrowings.  (a) Each Lender shall make (i) each
Eurodollar Revolving Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 9:00 a.m., Pacific
time, and (ii) each Base Rate Revolving Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., Pacific time (or, if earlier, two hours after the time of delivery to the
Administrative Agent of the applicable Borrowing Request), in each case to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04.  The Administrative Agent will make Revolving Loans
available to the Borrower by remitting the amounts so received, in like funds,
promptly (and, in any event, by (i) 9:30 a.m., Pacific time, in the case of
Eurodollar Revolving Loans and (ii) 1:30 p.m., Pacific time, in the case of Base
Rate Revolving Loans) to the account specified by the Borrower in the applicable
Borrowing Request; provided that (A) the proceeds of Base Rate Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(f) shall, by such time, be remitted by the Administrative Agent to the
Issuing Bank specified by the Borrower in the applicable Borrowing Request and
(B) the proceeds of Base Rate Revolving Loans made to finance the repayment or
prepayment of a Swingline Loan shall, by such time, be remitted to the Swingline
Lender.

37

 

--------------------------------------------------------------------------------

 

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Revolving Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to such Revolving Borrowing.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Revolving Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07Interest Elections.  (a) Each Revolving Borrowing initially shall be
of the Type and, in the case of a Eurodollar Revolving Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03.  Thereafter, the Borrower may elect to
convert such Revolving Borrowing to a Revolving Borrowing of a different Type or
to continue such Revolving Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Revolving Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Revolving Loans
comprising such Revolving Borrowing, and the Revolving Loans comprising each
such portion shall be considered a separate Revolving Borrowing.  This Section
shall not apply to Swingline Loans.

(b)To make an election pursuant to this Section, the Borrower shall give notice
(which notice may be given by telephone, to be confirmed in writing as set forth
below) to the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such Interest Election Request shall be
irrevocable and shall be made (or, in the case of any telephonic Interest
Election Request, shall be confirmed promptly) by hand delivery, facsimile or
electronic transmission of a “pdf” or similar copy to the Administrative Agent
of an

38

 

--------------------------------------------------------------------------------

 

executed written Interest Election Request.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)the Revolving Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Revolving Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Revolving Borrowing is to be a Base Rate Revolving
Borrowing or a Eurodollar Revolving Borrowing; and

(iv)if the resulting Revolving Borrowing is to be a Eurodollar Revolving
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one week’s duration.

(c)Promptly following receipt of an Interest Election Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Revolving Borrowing.

(d)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Eurodollar Revolving Borrowing for an additional Interest Period of one
week.  Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
has notified the Borrower of the election to give effect to this sentence on
account of such other Event of Default, then, in each such case, so long as such
Event of Default is continuing, (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Revolving Borrowing and (ii) unless
repaid, each Eurodollar Revolving Borrowing shall be converted to a Base Rate
Revolving Borrowing at the end of the Interest Period applicable thereto.

39

 

--------------------------------------------------------------------------------

 

SECTION 2.08Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Revolving Commitments shall automatically terminate on the
Maturity Date.

(b)The Borrower may at any time terminate, or from time to time permanently
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
Aggregate Revolving Exposure would exceed the Aggregate Revolving Commitment.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that any such notice may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Revolving Commitments shall be permanent.  Each reduction of the Revolving
Commitments pursuant to this Section (and not, for the avoidance of doubt, any
reduction resulting from the termination of any Revolving Commitment of any
Lender as provided in Section 2.18(b)) shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

SECTION 2.09Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of (A) the Maturity Date
and (B) the date that is the 15th Business Day after the date that such
Swingline Loan is made.

(b)The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations of the Borrower in respect of the Loans, LC Disbursements, interest
and fees due or accrued hereunder; provided that in the event of any
inconsistency between the records maintained by the Administrative Agent and any
Lender, the records maintained by the Administrative Agent shall control;
provided further that the failure of the Administrative Agent or any Lender to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement.

40

 

--------------------------------------------------------------------------------

 

(c)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and the Borrower (each such approval not to be unreasonably
withheld, delayed or conditioned).  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or to such payee and its
registered assigns).

SECTION 2.10Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b)In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall, within one
Business Day of receiving written notice of such excess from the Administrative
Agent, prepay Revolving Borrowings or Swingline Loans (or deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.05(i)) in an aggregate amount equal to such excess.

(c)The Borrower shall give notice (which notice may be given by telephone, to be
confirmed in writing by hand delivery, facsimile or electronic transmission of a
“pdf” or similar copy) to the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) of any optional prepayment
under paragraph (a) of this Section and, to the extent practicable, any
mandatory prepayment under paragraph (b) of this Section (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 12:00 p.m.,
Pacific time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Base Rate Revolving Borrowing, not later than 11:00
a.m., Pacific time, on the date of prepayment (which shall be a Business Day) or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 p.m.,
Pacific time, on the date of prepayment (which shall be a Business Day).  Each
such notice shall be irrevocable and shall specify the prepayment date, the
Borrowing or Borrowings to be prepaid and the principal amount of each such
Borrowing or portion thereof to be prepaid; provided that a notice of prepayment
of any Borrowings pursuant to paragraph (a) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.

41

 

--------------------------------------------------------------------------------

 

(d)Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in such Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and, subject to Section 2.15,
shall be without premium or penalty.

SECTION 2.11Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the amount of the Revolving Commitment of such Lender,
whether used or unused, during the period from and including the Effective Date
to but excluding the date on which such Revolving Commitment terminates;
provided that if such Lender continues to have any Revolving Exposure after its
Revolving Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Exposure from and including the
date on which its Revolving Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Exposure.  Accrued facility fees
shall be payable in arrears on the last Business Day of March, June, September
and December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Effective Date;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  All facility fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurodollar Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at a rate as is
mutually agreed between the applicable Issuing Bank and the Borrower on the
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s customary fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings
thereunder.  Accrued participation fees and fronting fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 30
days after written demand.  All

42

 

--------------------------------------------------------------------------------

 

participation fees and fronting fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and Letter
of Credit participation fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances (except as otherwise expressly
agreed).

SECTION 2.12Interest.  (a) The Loans comprising each Base Rate Revolving
Borrowing shall bear interest at the Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Revolving Borrowing shall bear interest
at LIBOR for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Each Swingline Loan shall bear interest at (i) the Base Rate plus the
Applicable Rate or (ii) such other rate per annum as shall be mutually agreed by
the Borrower and the Swingline Lender in its sole discretion (it being
understood that any such other per annum rate agreed by the Borrower and the
Swingline Lender in respect of any Swingline Loan shall not be less than the
Swingline Lender’s cost of funds for such Swingline Loan).

(d)Notwithstanding the foregoing, if any principal of or interest on any Loan,
any LC Disbursement or any fee payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other such
amount, 2% per annum plus the rate applicable to Base Rate Revolving Loans as
provided in paragraph (a) of this Section.

(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Base Rate Revolving Loan prior to the end
of the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such

43

 

--------------------------------------------------------------------------------

 

repayment or prepayment and (iii) in the event of any conversion of a Eurodollar
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Base Rate or LIBOR shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.13Alternate Rate of Interest.  (a) Subject to paragraph (b) of this
Section 2.13, if, prior to the commencement of any Interest Period for a
Eurodollar Revolving Borrowing:

(i)the Administrative Agent determines (which determination shall be prima facie
evidence absent manifest error) that adequate and reasonable means do not exist
for ascertaining LIBOR for such Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that LIBOR for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurodollar
Revolving Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic, by
facsimile or by electronic transmission of a “pdf” or similar copy) thereof to
the Borrower and the Lenders as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Revolving Borrowing
shall be ineffective, and such Revolving Borrowing shall be continued as a Base
Rate Revolving Borrowing, and (B) any Borrowing Request for a Eurodollar
Revolving Borrowing shall be treated as a request for a Base Rate Revolving
Borrowing.

(b)(i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may, and
shall endeavor to, amend, by written agreement between the Administrative Agent
and the Borrower, this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m., Pacific time, on the fifth Business Day after the
Administrative Agent has posted a copy of such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written

44

 

--------------------------------------------------------------------------------

 

notice of objection to such proposed amendment from Lenders comprising the
Required Lenders.  Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept or consent to such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 2.13(b) will occur prior to the
applicable Benchmark Transition Start Date.

(ii)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right (in consultation with the Borrower) to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that the Administrative Agent shall post such amendment
to the Lenders reasonably promptly after the effectiveness thereof.

(iii)The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent, the Borrower or Lenders pursuant to this Section 2.13(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.13(b).

(iv)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar Loan
of, conversion to or continuation of Eurodollar Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of the Base Rate based upon LIBOR will not
be used in any determination of the Base Rate.

SECTION 2.14Increased Costs.  (a) If any Change in Law shall:

45

 

--------------------------------------------------------------------------------

 

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
Issuing Bank;

(ii)impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Revolving Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount), in each case by
an amount reasonably deemed by such Lender, Issuing Bank or other Recipient to
be material, then, from time to time upon request of such Lender, Issuing Bank
or other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs or expenses incurred or reduction suffered.

(b)If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit, Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity) by an
amount reasonably deemed by such Lender or Issuing Bank to be material, then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such

46

 

--------------------------------------------------------------------------------

 

Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

(c)If, and for so long as, any Lender shall be required pursuant to the
requirements of the Board of Governors to maintain reserves with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board of Governors), then, from time to time upon request of
such Lender, the Borrower will pay to such Lender additional interest on the
applicable Eurodollar Revolving Loans of such Lender at a rate per annum
determined by such Lender up to but not exceeding the excess of (i) (A) the
applicable LIBOR divided by (B) one minus the Eurodollar Reserve Percentage over
(ii) the applicable LIBOR.

(d)A certificate of a Lender or other Recipient setting forth in reasonable
detail the basis and calculation of the amount or amounts necessary to
compensate such Lender or other Recipient or its holding company, as the case
may be, as specified in paragraph (a), (b) or (c) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or other Recipient, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.

(e)Failure or delay on the part of any Lender or other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or other Recipient’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or other Recipient
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Borrower of the Change in Law
or other event giving rise to such increased costs or expenses or reductions and
of such Lender’s or other Recipient’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(f)Notwithstanding any other provision of this Section to the contrary, no
Lender, Issuing Bank or other Recipient shall request, or be entitled to
receive, any compensation pursuant to this Section unless it shall be the
general policy or practice of such Lender, Issuing Bank or other Recipient to
seek compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

SECTION 2.15Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Revolving Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Revolving Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Revolving Loan on the date specified in any
notice delivered

47

 

--------------------------------------------------------------------------------

 

pursuant hereto (other than any notice deemed ineffective as contemplated under
Section 2.13 and other than any failure to borrow as a result of a failure to
make a Loan by any Lender as required hereunder), (d) the failure to prepay any
Eurodollar Revolving Loan on a date specified therefor in any notice of
prepayment given by the Borrower (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18(b) (other than in reliance
on clause (iii) thereof), then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event in
accordance with this Section.  Such loss, cost or expense to any Lender shall be
deemed to consist of an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at LIBOR (determined
without regard to any floor set forth in the definition thereof) that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate such Lender
would bid if it were to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market.  In no event shall such loss, cost or expense include the loss
of anticipated profits or loss of any interest rate floor or any administrative,
processing or similar fees.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section (which shall set forth the basis for requesting and the method of
calculating such compensation) shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any loss, cost or expense shown on such certificate incurred
or suffered more than 30 days prior to the date that such Lender delivers such
certificate to the Borrower.

SECTION 2.16Taxes.  (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

48

 

--------------------------------------------------------------------------------

 

(c)Evidence of Payment.  Upon request by the Administrative Agent, as soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, upon written request therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability shall be delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, and shall be conclusive absent manifest error.  The Borrower
shall pay such Recipient the amount shown as due on any such certificate within
30 days after receipt thereof.  If any Recipient becomes entitled to a refund of
Indemnified Taxes for which such Recipient has received payment from the
Borrower hereunder, such Recipient shall, at the expense of the Borrower, use
its reasonable efforts (consistent with internal policy, and legal and
regulatory restrictions) to obtain such refund.  If any Recipient receives a
refund or is entitled to claim a tax credit in respect of any Indemnified Taxes
for which such Recipient has received payment from the Borrower hereunder, such
Recipient shall promptly notify the Borrower of such refund or credit and shall,
within 30 days after receipt of a request by the Borrower (or promptly upon
receipt, if the Borrower has requested application for such refund or credit
pursuant hereto), repay such refund or amount of credit to the Borrower, net of
all out-of-pocket expenses of such Recipient and without interest; provided that
the Borrower, upon the request of such Recipient, agrees to return such refund
or amount of credit (plus penalties, interest or other charges) to such
Recipient in the event such Recipient is required to repay such refund or such
credit is denied or subsequently determined to be unavailable.

(e)Indemnification by the Lenders.  Each Lender shall, within 10 days after
demand therefor, severally indemnify the Borrower and the Administrative Agent
for (i) any Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
as determined by the Administrative Agent or the Borrower in good faith, whether
or not such Taxes were correctly

49

 

--------------------------------------------------------------------------------

 

or legally imposed or asserted by the relevant Governmental Authority; provided
that, in the case of the Borrower, such indemnification shall not apply to
Indemnified Taxes.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).  The agreements in this paragraph (e) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or replacement of, a Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations hereunder.

(f)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent (as
applicable), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding any other provision of this Section, a
Lender shall not be required to deliver any form pursuant to this Section that
such Lender is not legally able to deliver.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the

50

 

--------------------------------------------------------------------------------

 

Borrower or the Administrative Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such

51

 

--------------------------------------------------------------------------------

 

number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(iii)Each Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use reasonable efforts (consistent with internal policy and
legal and regulatory restrictions) to file any certificate or document requested
by the Borrower or to change the jurisdiction of its applicable lending office
if, in the reasonable judgment of such Lender, the making of such a filing or
change (A) would eliminate or reduce the amount payable pursuant to this Section
2.16 in the future and (B) would not be materially disadvantageous to such
Lender or require the disclosure of information that such Lender reasonably
considers to be confidential.

(iv)Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(g)Defined Terms.  For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

52

 

--------------------------------------------------------------------------------

 

(h)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.  Solely for purposes of clause (D) of
paragraph (f)(ii) of this Section, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

SECTION 2.17Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a) The
Borrower shall make each payment required to be made by it hereunder or under
any other Loan Document prior to the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 12:00 p.m., Pacific time), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall notify
the Administrative Agent of such fact and shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the amount of all such payments shall

53

 

--------------------------------------------------------------------------------

 

be shared by the Lenders ratably in accordance with the aggregate amounts of
principal of and accrued interest on their Revolving Loans and participations in
LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time),
including pursuant to Sections 2.18(b), 2.19, 2.20 and 2.21 or any Extension
Agreement or Incremental Facility Agreement, or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or participations in LC Disbursements or Swingline Loans to any
Person that is an Eligible Assignee (as such term is defined from time to
time).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or Issuing Banks, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(d),
2.05(f), 2.06(b), 2.16(e), 2.17(d) and 9.03(c), in each case in such order as
shall be determined by the Administrative Agent in its discretion.

54

 

--------------------------------------------------------------------------------

 

SECTION 2.18Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
or Issuing Bank requests compensation under Section 2.14, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or
Issuing Bank or to any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.16, then such Lender or Issuing Bank shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans or Letters of Credit hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates if, in the reasonable judgment of such Lender or Issuing Bank, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender or Issuing Bank to any unreimbursed cost or
expense and would not otherwise be disadvantageous.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or Issuing Bank
in connection with any such designation or assignment and delegation.

(b)If (i) any Lender (or any Participant in respect of any Lender) requests
compensation under Section 2.14, (ii) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender (or any Participant in
respect of any Lender) or any Governmental Authority for the account of any
Lender (or any Participant in respect of any Lender) pursuant to Section 2.16,
(iii) any Lender has become a Defaulting Lender, (iv) any Lender has failed to
accept an Extension Offer made to such Lender and with respect to which all
other Lenders of the applicable Class have accepted such Extension Offer or are
being (or have been) replaced or whose Commitments are being (or have been)
terminated, in each case in accordance with this Section or (v) any Lender has
failed to consent to a proposed amendment, waiver, discharge or termination that
under Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders (or, if more than one
Class of Lenders shall then exist, in circumstances where Section 9.02 does not
require the consent of the Required Lenders, a majority in interest of the
Lenders of the relevant Class) shall have granted their consent, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (A) terminate the Commitments of such Lender and prepay
outstanding Loans of such Lender in full (or terminate the Commitment and prepay
Loans of the relevant Class), in each case without any obligation to terminate
any Commitment, or prepay any Loan, of any other Lender (other than solely
pursuant to Section 2.10(b)), or (B) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04, but with the processing and recordation fee being waived by the
Administrative Agent in such instance), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.14 or 2.16) and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender of a particular Class) to an Eligible Assignee
that shall assume such obligations (which may be another Lender, if a Lender
accepts such assignment and delegation); provided that, in the case of any such
assignment and delegation under clause (B) above, (1) the Borrower

55

 

--------------------------------------------------------------------------------

 

shall have received the prior written consent of the Administrative Agent (and,
in circumstances where its consent would be required under Section 9.04, each
Issuing Bank and the Swingline Lender) with respect to such Eligible Assignee,
in each case, which consent shall not be unreasonably withheld, delayed or
conditioned, (2) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of the relevant
Class) from the assignee and/or the Borrower, (3) in the case of any such
assignment and delegation relating to a request for compensation under Section
2.14, such assignment and delegation will result in a reduction in such
compensation and (4) such assignment and delegation does not conflict with
applicable law.  A Lender shall not be required to make any such assignment and
delegation, or to have its Commitments and Loans so terminated or repaid, if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation, or to cause such termination or repayment, have ceased to
apply.  Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

SECTION 2.19Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)facility fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b)the Revolving Commitments and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i)the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.04(c)) and LC Exposure (other than any portion thereof attributable to

56

 

--------------------------------------------------------------------------------

 

unreimbursed LC Disbursements with respect to which such Defaulting Lender shall
have funded its participation as contemplated by Sections 2.05(d) and 2.05(f))
of such Defaulting Lender shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Applicable Percentages (calculated
disregarding such Defaulting Lender’s Revolving Commitment) but only to the
extent that (A) the sum of all Non-Defaulting Lenders’ Revolving Exposures after
giving effect to such reallocation would not exceed the sum of all
Non-Defaulting Lenders’ Revolving Commitments and (B) the conditions set forth
in Section 4.02 are satisfied at such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and (B)
second, cash collateralize for the benefit of the Issuing Banks the portion of
such Defaulting Lender’s LC Exposure that has not been reallocated in accordance
with the procedures set forth in Section 2.05(i) for so long as such LC Exposure
is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay participation fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted to give effect to such reallocation; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees payable under Section 2.11(a) with respect
to such Defaulting Lender’s Revolving Commitment (solely with respect to the
portion of such Defaulting Lender’s Revolving Commitment that was utilized by
such LC Exposure) and all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized;

(d)so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend,

57

 

--------------------------------------------------------------------------------

 

renew or extend any Letter of Credit, unless, in each case, it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding Swingline
Exposure or LC Exposure, as applicable, will be fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.19(c), and participating interests in any
such funded Swingline Loan or in any such issued, amended, renewed or extended
Letter of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein); and

(e)payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.17(d) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ LC Exposure with respect to such Defaulting Lender in
accordance with the procedures set forth in Section 2.05(i); fourth, as the
Borrower may request (so long as no Default shall have occurred and be
continuing), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (i) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans under this Agreement
and (ii) cash collateralize the Issuing Banks’ future LC Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with the procedures set forth in Section 2.05(i);
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, an Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default shall have
occurred and be continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Revolving
Loans or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (B) such Revolving Loans were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans of, or LC

58

 

--------------------------------------------------------------------------------

 

Disbursements owed to, such Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.19 shall be deemed paid to and redirected by such Defaulting
Lender, and such Defaulting Lender irrevocably consents hereto.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage, and such Lender
(upon consummation of the foregoing) will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender and all amendments, waivers or modifications effected without
its consent in accordance with the provisions of Section 9.02 and this Section
during such period shall be binding on it; and provided further that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender having been a
Defaulting Lender.

SECTION 2.20Incremental Commitments.  (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, establish any
Incremental Commitments, provided that the aggregate amount of all Incremental
Commitments to be established hereunder on any date shall not exceed during the
term of this Agreement the sum of (x) $750,000,000 and (y) the aggregate amount
of Commitments terminated under Section 2.18(b).  Each such notice shall specify
(i) the date on which the Borrower proposes that the Incremental Commitments
shall be effective, which date shall not be less than five Business Days (or
such shorter period as may be agreed by the Administrative Agent) after the date
on which such notice is delivered to the Administrative Agent), (ii) the amount
of the Incremental Commitments requested to be established and (iii) the
identity of each Person proposed to become an Incremental Lender in connection
therewith (it being agreed that (x) any Lender approached to provide any
Incremental Commitment may elect or decline, in its sole discretion, to provide
such Incremental Commitment and (y) any Person that the Borrower proposes to be
an Incremental Lender, if such Person is not then a Lender, must, if such
approval would then be required under Section 9.04 for an assignment to such
Person of a Commitment, be approved by the Administrative Agent, each Issuing
Bank and the Swingline Lender (each such approval not to be unreasonably
withheld, delayed or conditioned).

(b)The terms and conditions of any Incremental Commitment and Loans and other
extensions of credit to be made thereunder shall be identical to those of the
Revolving Commitments and Revolving Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with the Revolving
Commitments and Revolving Loans; provided

59

 

--------------------------------------------------------------------------------

 

that the Borrower at its election may pay upfront or closing fees with respect
to Incremental Commitments without paying such fees with respect to the other
Revolving Commitments.

(c)The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) at the time of effectiveness of such Incremental Commitments and after
giving effect thereto (A) no Default shall have occurred and be continuing or
would result therefrom and (B) the representations and warranties of the
Borrower set forth in Article III are true and correct in all material respects,
in each case, on and as of such date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case to the effect that such representation and warranty is true and correct in
all material respects on and as of such prior date, and (ii) the Borrower shall
have delivered to the Administrative Agent (A) a certificate of a Responsible
Officer of the Borrower confirming the satisfaction of the conditions set forth
in clauses (i)(A) and (i)(B) above and (B) such legal opinions, board
resolutions, secretary’s certificates and other documents as shall reasonably be
requested (consistent in all material respects with the documents delivered on
the Effective Date under Section 4.01) by the Administrative Agent in connection
with any such transaction.  Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to give effect to the provisions of
this Section.  The Administrative Agent agrees that its consent to any amendment
to this Agreement or any other Loan Document as contemplated above, or to the
form and substance of any Incremental Facility Agreement, will not be
unreasonably withheld, delayed or conditioned.

(d)Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders hereunder and shall be bound by all agreements, acknowledgements and
other obligations of Lenders hereunder and under the other Loan Documents, (ii)
such Incremental Commitment shall constitute (or, in the event such Incremental
Lender already has a Revolving Commitment, shall increase) the Revolving
Commitment of such Incremental Lender and (iii) the Aggregate Revolving
Commitment shall be increased by the amount of such Incremental Commitment, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Revolving Commitment”.  For the avoidance
of doubt, upon the effectiveness of any Incremental Commitment, the Revolving
Exposure of the Incremental Lender holding such Incremental Commitment, and the
Applicable Percentage of all the Lenders, shall automatically be adjusted to
give effect thereto.

(e)On the date of effectiveness of any Incremental Commitments, (i) the
aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving

60

 

--------------------------------------------------------------------------------

 

Borrowings”) immediately prior to the effectiveness of such Incremental
Commitments shall be deemed to be repaid, (ii) each Incremental Lender that
shall have had a Revolving Commitment prior to the effectiveness of such
Incremental Commitments shall pay to the Administrative Agent in same day funds
an amount (so long as such amount is greater than zero) equal to the difference
between (A) the product of (1) such Lender’s Applicable Percentage (calculated
after giving effect to the effectiveness of such Incremental Commitments)
multiplied by (2) the aggregate amount of the Resulting Revolving Borrowings (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Incremental Commitments) multiplied by (2) the aggregate amount of the Existing
Revolving Borrowings, (iii) each Incremental Lender that shall not have had a
Revolving Commitment prior to the effectiveness of such Incremental Commitments
shall pay to the Administrative Agent in same day funds an amount equal to the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Incremental Commitments) multiplied by (2)
the aggregate amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds (so long as such portion is greater than zero) that is equal to the
difference between (A) the product of (1) such Lender’s Applicable Percentage
(calculated without giving effect to the effectiveness of such Incremental
Commitments) multiplied by (2) the aggregate amount of the Existing Revolving
Borrowings, and (B) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Commitments) multiplied by (2) the aggregate amount of the Resulting Revolving
Borrowings, (v) after the effectiveness of such Incremental Commitments, the
Borrower shall be deemed to have made new Revolving Borrowings (the “Resulting
Revolving Borrowings”) in an aggregate amount equal to the aggregate amount of
the Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03 (and the Borrower shall deliver such Borrowing
Request), (vi) each Lender shall be deemed to hold its Applicable Percentage of
each Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Incremental Commitments) and (vii) the Borrower shall pay
each Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Revolving Borrowings.  The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrower pursuant to the provisions of Section 2.15 if the date of the
effectiveness of such Incremental Commitments occurs other than on the last day
of the Interest Period relating thereto.

(f)The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in Section
2.20(a) and of the effectiveness of any Incremental Commitments, in each case
advising the Lenders of the details thereof and of the Applicable Percentages of
the Lenders after giving effect thereto and of the assignments required to be
made pursuant to Section 2.20(e).

61

 

--------------------------------------------------------------------------------

 

SECTION 2.21Extensions.  (a) The Borrower may, at any time or from time to time
but not more than twice during the term of this Agreement, by written notice to
the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), given not less than 30 days prior to the Maturity Date at any time in
effect, request (each, a “Maturity Date Extension Request”) that the Lenders
extend the Maturity Date for an additional one-year period (each, an
“Extension”); provided that after giving effect to any such Extension, the
period of time remaining prior to the Maturity Date (as so extended) shall not
exceed five years from the effective date of such Extension.  Each Lender shall,
by notice to the Borrower and the Administrative Agent given not later than the
20th day after the date of the Administrative Agent’s receipt of the Maturity
Date Extension Request, advise the Borrower and the Administrative Agent whether
or not it agrees to the requested Extension (each Lender agreeing to a requested
Extension being called an “Extending Lender”, and each Lender declining to agree
to a requested Extension being called a “Non-Extending Lender”).  Any Lender
that has not so advised the Borrower and the Administrative Agent by such day
shall be deemed to have declined to agree to the requested Extension and shall
be a Non-Extending Lender.  If Lenders constituting the Required Lenders shall
have agreed to a Maturity Date Extension Request, then the Maturity Date shall,
solely as to the Extending Lenders, be extended by one year to the anniversary
of the Maturity Date theretofore in effect.  The decision to agree or withhold
agreement to any Maturity Date Extension Request shall be at the sole discretion
of each Lender.  The Revolving Commitment of each Non-Extending Lender shall
terminate on the Maturity Date in effect prior to giving effect to the
applicable Extension (such Maturity Date being called the “Existing Maturity
Date”).  The principal amount of any outstanding Loans made by Non-Extending
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Non-Extending Lenders
hereunder, shall be due and payable on the Existing Maturity Date, and on the
Existing Maturity Date the Borrower shall also make such other prepayments of
the Loans pursuant to Section 2.10 as shall be required in order that, after
giving effect to the termination of the Revolving Commitments of, and all
payments to, Non-Extending Lenders pursuant to this sentence, (i) no Lender’s
Revolving Exposure shall exceed such Lender’s Revolving Commitment and (ii) the
Aggregate Revolving Exposure shall not exceed the Aggregate Revolving
Commitment.

(b)An Extension shall be effected pursuant to an Extension Agreement executed
and delivered by the Borrower, each applicable Extending Lender and the
Administrative Agent; provided that no Extension Agreement shall become
effective unless (i) at the time of effectiveness of such Extension and after
giving effect thereto (A) no Default shall have occurred and be continuing or
would result therefrom and (B) the representations and warranties of the
Borrower set forth in Article III are true and correct in all material respects,
in each case, on and as of such date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case to the effect that such representation and warranty is true and correct in
all material respects on and as of such prior date, and (ii) the Borrower shall
have delivered to the Administrative Agent (A) a certificate of a Responsible

62

 

--------------------------------------------------------------------------------

 

Officer of the Borrower confirming the satisfaction of the conditions set forth
in clauses (i)(A) and (i)(B) above and (B) such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested (consistent in all material respects
with the documents delivered on the Effective Date under Section 4.01) by the
Administrative Agent in connection therewith.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension
Agreement.  Each Extension Agreement may, without the consent of any Lender
other than the applicable Extending Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Revolving Loans and/or Revolving Commitments of the
Extending Lenders as the same Class as the existing Revolving Loans and
Revolving Commitments or as a new Class of Loans and/or Commitments hereunder
(including for purposes of prepayments and voting and to enable such new Class
of Loans and/or Commitments to be extended under this Section); provided that
(i) the borrowing and repayment (except for repayments required upon the
maturity and repayments made in connection with a permanent repayment and
termination of the applicable Commitments) of Loans under the Commitments of
such new Class and the remaining Revolving Commitments shall be made on a
ratable basis as between the Commitments of such new Class and the remaining
Revolving Commitments, (ii) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit or
Swingline Loan shall be made on a ratable basis as between the Commitments of
such new Class and the remaining Revolving Commitments (and the applicable
Extension Agreement shall contain reallocation and cash collateralization
provisions, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, with respect to Letters of Credit and Swingline Loans
outstanding on the Maturity Date) and (iii) the Revolving Availability Period
and the Maturity Date, as such terms are used in reference to Letters of Credit
issued by any Issuing Bank or Swingline Loans, may not be extended without the
prior written consent of such Issuing Bank or the Swingline Lender, as
applicable.  The Administrative Agent agrees that its consent to any amendment
to this Agreement or any other Loan Document as contemplated above, or to the
form and substance of any Extension Agreement, will not be unreasonably
withheld, delayed or conditioned.

Article III

Representations and Warranties

The Borrower represents and warrants to the Lenders, on the Effective Date and
as of each other date the representations and warranties are required to be or
deemed made pursuant to this Agreement, that:

63

 

--------------------------------------------------------------------------------

 

SECTION 3.01Organization; Powers.   The Borrower and each Restricted Subsidiary
(a) is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate or other
organizational power and authority required for the ownership and operation of
its properties and the conduct of its business as now conducted and (c) is
qualified to do business in every jurisdiction where such qualification is
required, except in each case referred to in clauses (a) (other than with
respect to the Borrower), (b) and (c), for failures that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02Authorization; Enforceability.  The execution, delivery and
performance by the Borrower of the Loan Documents are within its corporate
powers and have been duly authorized by all necessary corporate action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

SECTION 3.03Governmental Approvals; Absence of Conflicts.  The execution,
delivery and performance by the Borrower of the Loan Documents (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been, or substantially
contemporaneously with the initial borrowing hereunder will be, obtained or made
and are (or will so be) in full force and effect, (b) will not violate any
applicable law or order of any Governmental Authority, (c) will not violate the
charter or by-laws of the Borrower, (d) will not violate or result (alone or
with notice or lapse of time, or both) in a default under any indenture or other
agreement or instrument binding upon Borrower or any Restricted Subsidiary or
any of their assets and (e) will not result in the creation or imposition of any
Lien on any asset now owned or hereafter acquired by the Borrower or any
Restricted Subsidiary, except in each case referred to in clauses (a), (b), (d)
and (e), to the extent that any such failure to obtain or make or any such
violation, default or payment, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04Financial Condition; No Material Adverse Change.  (a) The Borrower
has heretofore furnished to the Lenders or filed with the SEC its consolidated
balance sheet and consolidated statements of operations, comprehensive income,
changes in equity and cash flows as of and for the fiscal year ended December
31, 2018, audited by and accompanied by the opinion of KPMG LLP, independent
registered public accounting firm.  Such financial statements present fairly, in
all material respects, the financial position and results of operations of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

(b)Except for the Disclosed Matters and except for changes in operating results
arising in the ordinary course of business, there has been no material adverse
change in the

64

 

--------------------------------------------------------------------------------

 

business, financial condition, operations or properties of the Borrower and the
Restricted Subsidiaries, taken as a whole, since December 31, 2018.

SECTION 3.05Properties.  The Borrower and each Restricted Subsidiary has good
title to, or valid leasehold or other limited property interests in, all its
property, except for Liens not prohibited by Section 6.01 and except where the
failure to have such title or leasehold or other interest, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06Litigation.  There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any
Restricted Subsidiary (a) except for the Disclosed Matters, that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve any of the Loan Documents or the
Transactions.

SECTION 3.07Compliance with Laws.  Except for the Disclosed Matters, the
Borrower and each Restricted Subsidiary is in compliance with all laws,
including all orders of Governmental Authorities, applicable to it or its
property (including Environmental Laws), except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08Investment Company Status.  The Borrower is not an “investment
company” as defined in the Investment Company Act of 1940.

SECTION 3.09Taxes.  The Borrower and each Restricted Subsidiary has filed or
caused to be filed all Federal, state and local tax returns required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) payment of taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) to the extent that the failure to
do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10ERISA.  No ERISA Event has occurred or, to the knowledge of the
Borrower, is reasonably expected to occur that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11Disclosure.  None of the reports, certificates or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
furnished hereunder on or prior to the Effective Date (as modified or
supplemented by all other information so furnished on or prior to the Effective
Date), when taken as a whole and together with the Disclosed Matters, contains
as of the Effective Date any material misstatement of fact or omits to state a
material fact necessary to make the

65

 

--------------------------------------------------------------------------------

 

statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that (a) with respect to financial
projections or other forward-looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time made and at the time made available to the
Administrative Agent (it being understood that financial projections or other
forward-looking information are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower, that actual
results or events may differ significantly from the projected or forecasted
results or events and such differences may be material) and (b) no
representation is made herein with respect to information of a general economic
or industry specific nature.

SECTION 3.12Federal Reserve Regulations.  No part of the proceeds of the Loans
will be used by the Borrower or its Subsidiaries for the purpose of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock, in each case, in a manner that entails a violation (including on the part
of any Lender) of any of the regulations of the Board of Governors, including
Regulations U and X.

SECTION 3.13Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.  The
Borrower has implemented and maintains policies and procedures designed to
reasonably promote compliance by the Borrower and the Restricted Subsidiaries
and their respective directors, officers, employees and agents (in each case
acting in their capacities as such) with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions, and the Borrower and its Restricted
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
directors and employees are in compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions in all material respects.  None of the
Borrower or any Restricted Subsidiary or, to the knowledge of the Borrower, any
of their respective directors, officers or employees is a Sanctioned
Person.  The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower will not use, and will not permit its Subsidiaries and its or their
respective directors, officers, employees and agents to use, the proceeds of any
Borrowing or any Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or any
Anti-Money Laundering Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in Canada, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Article IV

Conditions

66

 

--------------------------------------------------------------------------------

 

SECTION 4.01Effective Date.  The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a)The Administrative Agent shall have received (i) from each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or (B)
evidence satisfactory to the Administrative Agent (which may include a facsimile
transmission or electronic transmission of a “pdf” or similar copy of a
signature by such party of a counterpart hereof) that such party has signed a
counterpart of this Agreement and (ii) an executed copy of the Claim Agreement.

(b)The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of each of (i) Cravath, Swaine & Moore LLP, special New York
counsel to the Borrower, and (ii) Jose Quintana, Senior Counsel, as counsel for
the Borrower, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

(c)The Administrative Agent shall have received such customary documents and
certificates in connection with the effectiveness of this Agreement as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Borrower and the authorization of the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
(i) satisfaction of the condition set forth in paragraph (b) of Section 4.02 and
(ii) that the representations and warranties of the Borrower set forth in
Article III are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case to the effect that such representation and warranty is true and correct in
all material respects on and as of such prior date.

(e)The Administrative Agent shall have received all fees due and payable on or
prior to the Effective Date.

(f)On or prior to the Effective Date, all principal, accrued and unpaid
interest, fees and other amounts due or outstanding under the Existing Credit
Agreement shall have been or shall be paid in full.

(g)The Lenders shall have received, at least three Business Days prior to the
Effective Date (or such later date as the Administrative Agent shall reasonably
agree), all documentation and other information about the Borrower required
under applicable “know

67

 

--------------------------------------------------------------------------------

 

your customer” laws, including the USA PATRIOT Act, the Anti-Money
Laundering  Laws and the Beneficial Ownership Regulation, in each case, that has
been requested by the Administrative Agent in writing at least 10 Business Days
prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan), and of each Issuing Bank to issue, amend to increase the amount thereof,
renew or extend (other than an automatic renewal or extension permitted under
Section 2.05(c)) any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

(a)The representations and warranties of the Borrower set forth in Sections
3.01, 3.02, 3.03, 3.05, 3.08, 3.12 and 3.13 shall be true and correct in all
material respects, in each case on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, in each case at the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such prior date.

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing or would result
therefrom.

On the date of any Borrowing (other than any conversion or continuation of any
Loan) or the issuance, amendment to increase the amount thereof, renewal or
extension (other than an automatic renewal or extension permitted under Section
2.05(c)) of any Letter of Credit, the Borrower shall be deemed to have
represented and warranted that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied.

Article V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

68

 

--------------------------------------------------------------------------------

 

SECTION 5.01Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a)within 95 days after the end of each fiscal year of the Borrower, its
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, changes in equity and cash flows as of the end of or for
such fiscal year, together with the notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all audited by and
accompanied by the opinion of KPMG LLP or another independent registered public
accounting firm of recognized national standing (which shall not be qualified in
any material respect, it being understood and agreed that any qualification
solely with respect to management’s assessment of the internal controls over
financial reporting of an acquired business shall not in any event be considered
material) to the effect that such consolidated financial statements present
fairly in all material respects the financial position and results of operations
of the Borrower and its consolidated Subsidiaries on a consolidated basis as of
the end of or for such fiscal year in accordance with GAAP consistently applied,
except as noted therein;

(b)within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
consolidated statements of operations, comprehensive income and cash flows as of
the end of or for such fiscal quarter (other than in the case of the
consolidated statement of cash flows) and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
position and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP as of the end of or
for such period, except as therein noted, subject to year-end audit adjustments
and the absence of footnotes (which certification requirement shall be deemed
satisfied by the execution by a Financial Officer of the Borrower of the
certification required to be filed with the SEC pursuant to Item 601 of
Regulation S-K);

(c)no later than two Business Days after the required time of delivery of
financial statements under clause (a) or (b) above, a certificate (substantially
in the form of Exhibit E hereto) of a Financial Officer of the Borrower (i)
certifying that, to the knowledge of such Financial Officer, no Default or Event
of Default has occurred or, if a Default or an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth computations in
reasonable detail demonstrating compliance with the covenants contained in
Sections 6.04 and 6.05; and

(d)promptly after any request therefor, (i) such information and documentation
required under applicable “know your customer” rules and regulations, including
the PATRIOT Act, the Anti-Money Laundering Laws, the Anti-Corruption Laws and
the

69

 

--------------------------------------------------------------------------------

 

Beneficial Ownership Regulation, or (ii) such other information regarding the
operations, business affairs and financial condition of the Borrower and the
Restricted Subsidiaries, in each case as from time to time may be reasonably
requested by the Administrative Agent (or any Lender or Issuing Bank through the
Administrative Agent) (other than information (x) that constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure is prohibited by applicable law or by any contractual obligation or
(z) that is subject to attorney client or similar privilege or constitutes
attorney work product).

Information required to be delivered pursuant to clauses (a), (b), (c) and
(d)(ii) of this Section shall be deemed to have been delivered if such
information, or one or more reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower at
http://www.weyerhaeuser.com.  Information required to be delivered pursuant to
this Section may also be delivered by electronic communication of a “pdf” or
similar copy.

SECTION 5.02Notices of Default.  Upon a Responsible Officer of the Borrower
obtaining knowledge of the occurrence of any Default or Event of Default, the
Borrower will furnish to the Administrative Agent prompt written notice thereof,
specifying the nature and extent thereof and the corrective action (if any)
proposed to be taken with respect thereto.

SECTION 5.03Existence; Conduct of Business.  The Borrower and each Restricted
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (a) its legal existence and (b) the rights,
licenses, permits, privileges, franchises, authorizations and United States
registered patents, copyrights and trademarks necessary or desirable in the
conduct of its business; provided that the foregoing shall not (i) apply (other
than in the case of clause (a) with respect to the Borrower) to the extent the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (ii) prohibit any transaction
permitted under Section 6.03 or (iii) prohibit the liquidation or dissolution of
any Restricted Subsidiary to the extent the assets of such Restricted Subsidiary
are transferred to the Borrower or another Restricted Subsidiary or are disposed
of in a transaction permitted by this Agreement.

SECTION 5.04Payment of Taxes.  The Borrower and each Restricted Subsidiary will
pay its tax liabilities before the same shall become delinquent or in default,
except where (a) (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings and (ii) the Borrower or such Restricted
Subsidiary has set aside on its books reserves with respect thereto to the
extent required by GAAP or (b) the failure to make payment would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05Maintenance of Properties.  The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

70

 

--------------------------------------------------------------------------------

 

SECTION 5.06Insurance.  The Borrower and each Restricted Subsidiary will
maintain, with financially sound and reputable (as determined by the Borrower in
good faith) third-party insurers, insurance in such amounts (giving effect to
any self-insurance), to such an extent and against such risks as is customary
for companies in the same or similar business (as determined by the Borrower in
good faith), it being understood and agreed that it is not customary for such
companies to insure timberlands against any damage or casualty.

SECTION 5.07Books and Records; Inspection Rights.  The Borrower and each
Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries in accordance with GAAP in all material respects
are made in respect of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be (it being understood and agreed that any foreign Restricted Subsidiaries
may maintain books and records in a manner permitting financial statements to be
prepared in conformity with generally accepted accounting principles that are
applicable in their respective jurisdictions of organization).  The Borrower and
each Restricted Subsidiary will permit the Administrative Agent, on behalf of
the Lenders, at the expense of the Administrative Agent or the Lenders unless an
Event of Default has occurred and is continuing, (a) to visit and inspect its
financial records and properties and to make extracts from such financial
records and (b) to discuss its business affairs and financial condition with its
officers and independent accountants (so long as a representative of the
Borrower is present, or the Borrower has consented to the absence of such a
representative), all at such reasonable times during normal business hours and
upon reasonable advance notice to the Borrower; provided that (i) unless an
Event of Default has occurred and is continuing, the Administrative Agent may
not exercise such rights more often than once during any calendar year and (ii)
neither the Borrower nor any Restricted Subsidiary shall be required to provide
any information (A) that constitutes non-financial trade secrets or
non-financial proprietary information, (B) in respect of which disclosure is
prohibited by applicable law or by any contractual obligation or (C) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

SECTION 5.08Compliance with Laws.  The Borrower and each Restricted Subsidiary
will comply with all laws, including all orders of any Governmental Authority,
applicable to it or its property (including Environmental Laws), except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will implement
and maintain policies and procedures designed to reasonably promote compliance
by the Borrower and the Restricted Subsidiaries and their respective directors,
officers, employees and agents (in each case acting in their capacities as such)
with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

SECTION 5.09Use of Credit.  The proceeds of the Loans will be used solely for
general corporate purposes of the Borrower and the Subsidiaries, including for
working capital purposes, to refinance or otherwise repay or prepay any
Indebtedness and to finance acquisitions, stock repurchases and capital
expenditures.  Letters of Credit will be issued for general corporate purposes

71

 

--------------------------------------------------------------------------------

 

of the Borrower and the Subsidiaries.  The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower will not use, and will not
permit its Subsidiaries and its or their respective directors, officers,
employees and agents to use, the proceeds of any Borrowing or any Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or any Anti-Money Laundering Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 5.10Claim Agreement.  Prior to the Claim Agreement Release Date, the
Borrower will perform, observe and comply with each of its covenants and
agreements in the Claim Agreement, and do or cause to be done all things
necessary to keep the Claim Agreement in full force and effect; provided, that
any obligation of the Borrower under this Section 5.10 shall automatically
terminate upon the occurrence of the Claim Agreement Release Date.

Article VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01Secured Indebtedness.  (a) The Borrower will not, and will not
permit any Restricted Subsidiary to, issue, assume or guarantee any indebtedness
for money borrowed (hereinafter in this Section 6.01 referred to as “debt”) if
such debt is secured by a deed of trust, mortgage, pledge, security interest or
other lien or encumbrance (any deed of trust, mortgage, pledge, security
interest or other lien or encumbrance being hereinafter in this Section 6.01(a)
referred to as a “mortgage”) upon or with respect to any timber or timberlands
of the Borrower or such Restricted Subsidiary located in the States of
Washington, Oregon, Arkansas, Oklahoma, Mississippi, Georgia or Louisiana, or
upon or with respect to any principal manufacturing plant (as defined in Section
6.01(c)) of the Borrower or such Restricted Subsidiary located anywhere in the
United States of America, in either case now owned or hereafter acquired,
without in any such case effectively providing, concurrently with the issuance,
assumption or guarantee of any such debt, that the Loans and Letters of Credit
(together with, if the Borrower shall so determine, any other Indebtedness of or
guarantee by the Borrower or such Restricted Subsidiary ranking equally with the
Loans or Letters of Credit and then existing or thereafter created) shall be
secured equally and ratably with (or prior to) such debt for so long as such
debt is so secured; provided, however, that the foregoing restrictions shall not
be applicable to:

72

 

--------------------------------------------------------------------------------

 

(i)mortgages upon or with respect to any property of the Borrower or any
Restricted Subsidiary securing debt to the Borrower or a Restricted Subsidiary;

(ii)mortgages upon or with respect to any property acquired, constructed or
improved by the Borrower or any Restricted Subsidiary which are created,
incurred or assumed contemporaneously with, or within 180 days after, such
acquisition or the completion of such construction or improvement, to secure or
provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages upon or with respect
to any property existing at the time of acquisition thereof by the Borrower or
any Restricted Subsidiary; provided that in the case of any such construction or
improvement the mortgage shall not apply to any property theretofore owned by
the Borrower or any Restricted Subsidiary other than any property on which the
property so constructed is located (including any related rights) or to which
the improvement relates;

(iii)any mortgage existing on any timber or timberlands of any Person or upon or
with respect to any principal manufacturing plant of any Person at the time of
acquisition by the Borrower or any Restricted Subsidiary of such Person; and

(iv)any extension, renewal or replacement of any mortgage referred to in clause
(ii) or (iii) above; provided that the principal amount of debt secured thereby
shall not exceed the principal amount of debt so secured at the time of such
extension, renewal or replacement and any fees, discount, premium and expenses
relating to such extension, renewal or replacement, and that such extension,
renewal or replacement shall be limited to all or part of the property subject,
or that upon the acquisition thereof would have become subject, to the mortgage
so extended, renewed or replaced.

(b)Notwithstanding the provisions of paragraph (a) of this Section 6.01, the
Borrower or any Restricted Subsidiary may issue, assume or guarantee secured
debt that would otherwise be subject to the foregoing restrictions in an
aggregate principal amount that, together with the aggregate principal amount of
all other such debt of the Borrower and the Restricted Subsidiaries outstanding
at such time (for the avoidance of doubt, other than any debt secured in
reliance on paragraph (a) of this Section 6.01) and all Attributable Debt in
respect of Sale and Lease-Back Transactions existing at such time (other than
Sale and Lease-Back Transactions permitted because the Borrower would be
entitled to incur debt secured by a mortgage on the property to be leased
without equally and ratably securing the Loans pursuant to paragraph (a) of this
Section 6.01, and other than Sale and Lease-Back Transactions the proceeds of
which have been applied in accordance with Section 6.02(b)), does not at the
time exceed 5% of the Consolidated Total Assets as of the last day of the then
most recently ended Test Period (or, prior to the end of the first Test Period,
September 30, 2019).

73

 

--------------------------------------------------------------------------------

 

(c)For purposes of this Section 6.01, (i) the term “principal manufacturing
plant” shall not include any manufacturing plant that, in the reasonable opinion
of the Board of Directors of the Borrower, is not a principal manufacturing
plant of the Borrower and the Restricted Subsidiaries; and (ii) the following
types of transactions shall not be deemed to create debt secured by a mortgage:
(A) the sale, mortgage or other transfer of timber in connection with an
arrangement under which the Borrower or any Restricted Subsidiary is obligated
to cut such timber or a portion thereof in order to provide the transferee with
a specified amount of money, however determined; and (B) the mortgage of any
property of the Borrower or any Restricted Subsidiary in favor of any
Governmental Authority to secure (i) partial, progress, advance or other
payments to the Borrower or any Restricted Subsidiary pursuant to the provisions
of any contract or statute and (ii) Indebtedness consisting of industrial
development, pollution control or other revenue bonds or similar instruments
issued or guaranteed by any Governmental Authority.

SECTION 6.02Sale and Lease-Back Transactions.  The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any Sale and Lease-Back
Transaction unless (a) the Borrower or such Restricted Subsidiary would be
entitled under Section 6.01 to incur debt (as defined in Section 6.01) secured
by a mortgage on the property to be leased without equally and ratably securing
the Loans or (b) the Borrower applies an amount equal to the fair value (as
determined by the Board of Directors of the Borrower) of the property so leased
to the retirement, within 90 days of the effective date of any such Sale and
Lease-Back Transaction, of debt incurred or assumed by the Borrower or a
Restricted Subsidiary which by its terms matures at, or is extendible or
renewable at the option of the obligor to, a date more than 12 months after the
date of the creation of such debt.

SECTION 6.03Merger, Consolidation and Other Fundamental Changes.  The Borrower
will not merge or consolidate with or into any other Person, or sell, transfer
or otherwise dispose of all or substantially all of its consolidated properties
or assets to any Person in a single transaction or in a series of related
transactions, unless: (a) in the case of a merger or consolidation, the Borrower
is the surviving or resulting Person or (b) (i) in the case of a merger or
consolidation, the surviving or resulting Person is or (ii) in the case of any
such sale, transfer or other disposition, the transferee Person is, in either
case, organized under the laws of the United States of America or any State
thereof and shall expressly assume, pursuant to customary documentation
reasonably satisfactory to the Administrative Agent, the obligations of the
Borrower under this Agreement and the other Loan Documents (whereupon such
Person shall succeed to, and be substituted for, and may exercise every right
and power of the Borrower under this Agreement and the other Loan Documents with
the same effect as if such Person had been named as the Borrower herein and, in
the case of any such sale, transfer or other disposition, the Borrower shall be
relieved of all obligations and covenants under this Agreement and the other
Loan Documents).

SECTION 6.04Funded Debt Ratio.  The Borrower will not permit Total Funded
Indebtedness as of the last day of any Test Period to exceed 65% of the sum of
Total Adjusted

74

 

--------------------------------------------------------------------------------

 

Shareholders’ Equity and Total Funded Indebtedness, in each case, as of the last
day of such Test Period.

SECTION 6.05Total Adjusted Shareholders’ Equity.  The Borrower will not permit
Total Adjusted Shareholders’ Equity as of the last day of any Test Period to be
less than $3,000,000,000.

SECTION 6.06Change in Business.  The Borrower will not engage, and will not
permit any Restricted Subsidiary to engage, to any material extent in any
businesses other than the businesses conducted by the Borrower and the
Restricted Subsidiaries as of the date hereof, except for businesses that are
ancillary thereto, or reasonable extensions, developments and modifications
thereof or are otherwise reasonably related thereto.

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower shall fail to pay (i) any interest on any Loan or (ii) any fee
or any other amount (other than an amount referred to in clause (a) of this
Article), in each case payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of (A) in the case of clause (i), five Business
Days and (B) in the case of clause (ii), five Business Days after notice thereof
from the Administrative Agent to the Borrower;

(c)any representation or warranty made or deemed made by the Borrower in any
Loan Document or in any certificate delivered by or on behalf of the Borrower
pursuant to a Loan Document shall prove to have been false or misleading in any
material respect when made or deemed made;

(d)the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02, 5.03(a) (with respect to the legal existence of the
Borrower) or 5.09 or in Article VI;

(e)the Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
30 days after written notice thereof from the Administrative Agent to the
Borrower;

75

 

--------------------------------------------------------------------------------

 

(f)the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness when and as
the same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, has expired;

(g)any default occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity; provided that, in any event, this clause (g)
shall not apply to (i) any secured Indebtedness that becomes due as a result of
the voluntary sale or transfer or other disposition of or damage to the assets
securing such Indebtedness, (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof or (iii) any Indebtedness incurred to finance
an acquisition becoming due pursuant to a “special mandatory redemption” or a
similar provision on account of such acquisition not having been consummated;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation of a Restricted Subsidiary permitted by Section 5.03),
reorganization or other relief under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the Borrower or any
Material Restricted Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;

(j)the Borrower or any Material Restricted Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k)one or more final judgments requiring the payment of money in an aggregate
amount in excess of $200,000,000 (other than any such judgment covered by
insurance to the

76

 

--------------------------------------------------------------------------------

 

extent the insurer has been notified thereof in writing and has not denied
liability therefor), shall be rendered against the Borrower, any Material
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Material
Restricted Subsidiary to enforce any such judgment;

(l)one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

(m)a Change in Control shall occur; or

(n)prior to the Claim Agreement Release Date, the Claim Agreement shall cease,
for any reason, to be in full force and effect, or the Borrower shall contest
the validity or enforceability thereof;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent, or shall at the request, of the Required Lenders, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other monetary obligations of the
Borrower hereunder, shall become due and payable immediately, and (iii) require
the deposit of cash collateral in respect of LC Exposure as provided in Section
2.05(i), in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in the case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate, the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other monetary obligations of the Borrower hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

Article VIII

The ADMINISTRATIVE Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent and its successors to serve in such capacity under the Loan
Documents, and authorizes the Administrative Agent to execute, deliver and
administer the Loan Documents and to take such actions

77

 

--------------------------------------------------------------------------------

 

and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent (and the term “Lender” or “Lenders” or “Issuing Bank” or
“Issuing Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent in its individual capacity), and such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or Affiliate thereof or any other Person
that may do business with or own Equity Interests in the Borrower as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Lenders and the Issuing Banks and shall not assume, or be deemed to have
assumed, any relationship of agency or trust with or for the Borrower.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent exercise
(including in connection with any amendment contemplated by Section 2.13(b) or
any transaction contemplated by Section 2.20, 2.21 or 6.03) or that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could be contrary to any Loan Document or applicable law or may
expose it to liability, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and the
Administrative Agent shall not be liable for the failure to disclose, any
information relating to the Borrower, or any Subsidiary or Affiliate of the
Borrower, that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents), which consent or request, as applicable, shall
be binding upon all

78

 

--------------------------------------------------------------------------------

 

Lenders, or in the absence of gross negligence, bad faith or willful misconduct
of the Administrative Agent or its Related Parties (such absence to be presumed
unless otherwise determined in a court of competent jurisdiction by a final and
nonappealable judgment).  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default” and stating the nature of the Default) is given to
the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the due execution, legality, sufficiency, validity, enforceability,
effectiveness, genuineness or value of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than, in the case of the
Administrative Agent, to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
subagent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective

79

 

--------------------------------------------------------------------------------

 

activities in connection with the syndication of the credit facility provided
for herein as well as activities as the Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
or any of its Related Parties acted with gross negligence, bad faith or willful
misconduct.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall have the right, subject to the
consent of the Borrower (other than during the existence of an Event of Default
under clause (a), (b), (h) or (i) of Article VII), which consent of the Borrower
shall not be unreasonably withheld, delayed or conditioned, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor, subject to the consent of the Borrower (other than during
the existence of an Event of Default under clause (a), (b), (h) or (i) of
Article VII), which consent of the Borrower shall not be unreasonably withheld,
delayed or conditioned, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank.  Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
without any other further act or deed on the part of such retiring
Administrative Agent or any other Person, and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.  Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of the retiring
Administrative Agent, its sub-agents and its Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was

80

 

--------------------------------------------------------------------------------

 

acting as the Administrative Agent and in respect of the matters referred to in
the proviso under clause (a) above.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties, responsibilities or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank), but all
such Persons shall have the benefit of the indemnities provided for hereunder.

The provisions of this Article (other than provisions of this Article providing
the Borrower with a consent right, all of which shall also be for the benefit of
the Borrower) are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Banks, and the Borrower shall not have any rights as a
third party beneficiary of any such provisions.

Article IX

Miscellaneous

SECTION 9.01Notices.  (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and, subject to the requirements of clause (i) below, shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by email or fax, as follows:

81

 

--------------------------------------------------------------------------------

 

(i)if to the Borrower, by email to cashmanu@weyerhaeuser.com, with a copy, in
the case of any notice of Default or otherwise in respect of Article VII, to
jose.quintana@weyerhaeuser.com and laura.smith@weyerhaeuser.com, in each case,
with each such email notice of Default or otherwise in respect of Article VII to
be promptly followed by delivery of a copy thereof by overnight courier service
to 220 Occidental Avenue South, Seattle, Washington 98104, Attention: Treasury;

(ii)if to Wells Fargo Bank, National Association, as Administrative Agent, to
Ian Anzola, MAC D1109-019, 1525 West W.T.  Harris Boulevard, Floor 01,
Charlotte, North Carolina, 28262-8522, Attention: Syndication Agency Services
(email: AgencyServices.Requests@WellsFargo.com and Ian.Anzola@wellsfargo.com,
fax: (844) 879-5899, phone: (704) 427-4014), with a copy to Andrew Payne, 550 S.
Tryon St., 3rd floor, Charlotte, North Carolina 28202 (email:
andrew.g.payne1@wellsfargo.com, phone: (704) 383-1106);

(iii)if to any Issuing Bank, to it at its address (or email or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or email or
fax number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);

(iv)if to the Swingline Lender, to Wells Fargo Bank, National Association, to
Ian Anzola, MAC D1109-019, 1525 West W.T.  Harris Boulevard, Floor 01,
Charlotte, North Carolina, 28262-8522, Attention: Syndication Agency Services
(email: AgencyServices.Requests@WellsFargo.com and Ian.Anzola@wellsfargo.com,
fax: (844) 879-5899, phone: (704) 427-4014), with a copy to Andrew Payne, 550 S.
Tryon St., 3rd floor, Charlotte, North Carolina 28202 (email:
andrew.g.payne1@wellsfargo.com, phone: (704) 383-1106); and

(v)if to any other Lender, to it at its address (or email or fax number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b)Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites); provided that the foregoing shall not apply to
notices under

82

 

--------------------------------------------------------------------------------

 

Article II to any Lender or Issuing Bank if such Lender or Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  Any notices
or other communications to the Administrative Agent or the Borrower may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.

(c)Any party hereto may change its address or email or fax number for notices
and other communications hereunder by notice to the other parties hereto (or, in
the case of the Borrower, by notice to the Administrative Agent).

(d)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available”.  Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower, any Lender, any
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of the Communications
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence, bad faith or willful
misconduct of the Administrative Agent or any of its Related Parties (as
determined by a court of competent jurisdiction in a final and nonappealable
judgment); provided, however, that in no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower, any Lender, any
Issuing Bank or any other Person for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with or as a result of the foregoing.

SECTION 9.02Waivers; Amendments.  (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or

83

 

--------------------------------------------------------------------------------

 

consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  Without limiting the generality
of the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of such Default at the time.

(b)None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Administrative Agent and the Borrower with the consent of the Required
Lenders; provided that no such agreement shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver, amendment or modification of any
condition precedent set forth in Section 4.02 or of any covenant or Default
shall not constitute an increase of any Commitment of any Lender);

(ii)reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that determination of the rate of interest in respect of the
Swingline Loans as provided in Section 2.12(c), whether or not such rate as so
determined would be less than the rate of interest applicable to Base Rate
Revolving Loans, shall not constitute a reduction of the rate of interest);
provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the default rate or to
change the amount of the default rate specified in Section 2.12(d);

(iii)postpone the scheduled final maturity date of any Loan, or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled final expiration date of any Commitment,
in each case, without the written consent of each Lender directly and adversely
affected thereby (it being understood that a waiver, amendment or modification
of any covenant or Default shall not constitute a postponement, waiver or excuse
of any payment of principal, interest, fees or other amounts); provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the default rate or to change the
amount of the default rate specified in Section 2.12(d);

84

 

--------------------------------------------------------------------------------

 

(iv)change Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

(v)change any of the provisions of this Section 9.02(b), the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
this Agreement specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender; provided that,
with the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new Class of Loans or Commitments created under this Agreement (or to
Lenders extending such Loans or Commitments) on substantially the same basis as
the corresponding references relating to the existing Revolving Loans, Revolving
Commitments or Lenders;

provided further that no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent, any Issuing Bank
or the Swingline Lender without the prior written consent of the Administrative
Agent, such Issuing Bank or the Swingline Lender, as the case may be.

(c)Notwithstanding any other provision of this Section to the contrary:

(i)any provision of this Agreement or any other Loan Document may be amended,
without consent of any Lender or Issuing Bank (except as expressly set forth in
such Sections), in the manner provided in Sections 2.05(j), 2.05(k), 2.13(b),
2.20 and 2.21 or the definition of the term “LC Commitment”, and each Lender and
Issuing Bank hereby expressly authorizes and directs the Administrative Agent to
enter into any such amendment;

(ii)any provision of this Agreement or any other Loan Document may be amended
(without the consent of any Lender or Issuing Bank) by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any obvious
error or any ambiguity, omission, defect or inconsistency;

(iii)any provision of this Agreement or any other Loan Document may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (A) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (B) to

85

 

--------------------------------------------------------------------------------

 

include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, provided that no Lender shall be
obligated to commit to or hold any part of such credit facilities;

(iv)this Agreement shall be automatically amended as provided in Section 5.10
and clause (n) of Article VII; and

(v)notwithstanding anything in paragraph (b) of this Section to the contrary, no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (A) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of paragraph (b) of this Section and
then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification, or (B) in the case of any amendment,
waiver or other modification referred to in the first proviso of paragraph (b)
of this Section, any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement at the
time such amendment, waiver or other modification becomes effective and whose
Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification.

(d)The Administrative Agent, may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender.  Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03Expenses; Indemnity; Damage Waiver.  (a) Except as provided in
Section 5.07, the Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses (including due diligence expenses, syndication expenses
and travel expenses) incurred by the Administrative Agent and each Arranger and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for any of the foregoing (which shall be limited to a
single firm of primary counsel and, if reasonably determined by the
Administrative Agent to be reasonably necessary, a single firm of local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions)), in connection with the structuring,
arrangement and syndication of the credit facility provided for herein, as well
as the preparation, execution, delivery and administration of this Agreement,
the other Loan Documents and any related documentation or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any

86

 

--------------------------------------------------------------------------------

 

Arranger, any Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of counsel for any of the foregoing (which shall be limited to
a single firm of primary counsel and, if reasonably determined by the
Administrative Agent to be reasonably necessary, a single firm of local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions), and, in the case of an actual or perceived
conflict of interest, a single additional firm of counsel (or local counsel) for
each group of affected parties that is similarly situated), in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, in each
case, that any such obligation of the Borrower with respect to expenses incurred
in connection with the matters described in paragraph (b) of this Section shall
be subject to the limitations set forth in such paragraph on the obligations of
the Borrower to pay such expenses.

(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee (which
shall be limited to a single firm of counsel for all Indemnitees, taken as a
whole, and, if reasonably determined by the Administrative Agent to be
reasonably necessary, a single firm of counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for all Indemnitees taken as a whole, and, in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower of such conflict, a single additional firm of counsel (or local
counsel) for each group of affected Indemnitees that are similarly situated),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the structuring, arrangement and the syndication of
the credit facility provided for herein, the preparation, execution, delivery
and administration of this Agreement, the other Loan Documents or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to this Agreement or the other Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any other Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto);

87

 

--------------------------------------------------------------------------------

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities and related
expenses resulted from (x) the gross negligence, bad faith or willful misconduct
of such Indemnitee or of any of its Related Parties (as determined by a court of
competent jurisdiction in a final and nonappealable judgment), (y) a material
breach of the obligations of such Indemnitee or any of its Related Parties under
the Loan Documents (as determined by a court of competent jurisdiction in a
final and nonappealable judgment) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrower, any of its Subsidiaries or any of their respective Affiliates
(other than with respect to a claim against an Indemnitee acting in its capacity
as Administrative Agent, an Arranger or any other titled role under the Loan
Documents unless such claim arose from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Parties or a
material breach of the obligations of such Indemnitee or any of its Related
Parties under the Loan Documents (in each case, as determined by a court of
competent jurisdiction in a final and nonappealable judgment)).  If any
Indemnitee shall have received any payment from the Borrower under this
paragraph, such Indemnitee shall (and, in the case of any such Indemnitee that
is not a party hereto, the Indemnitees that are party hereto and that are
Related Parties thereof shall cause such Indemnitee to) refund all amounts
received by it under this paragraph in excess of those to which it shall have
been entitled under the terms of this paragraph.  This paragraph shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

(c)To the extent that the Borrower fails to indefeasibly pay any amount required
to be paid by it under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, the Swingline
Lender or any Related Party of any of the foregoing (and without limiting their
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Bank, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity.  For purposes of this Section, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures and unused Commitments at the time (or most
recently outstanding and in effect).

(d)To the fullest extent permitted by applicable law, (i) the Borrower shall not
assert, or permit any of its Affiliates or Related Parties to assert, and the
Borrower hereby waives, any claim against any Indemnitee for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other

88

 

--------------------------------------------------------------------------------

 

information transmission systems (including the Internet), except to the extent
such claims result from the gross negligence, bad faith or willful misconduct of
such Indemnitee or of any of its Related Parties or a material breach of the
obligations of such Indemnitee or any of its Related Parties under the Loan
Documents (in each case, as determined by a court of competent jurisdiction in a
final and nonappealable judgment), and (ii) no party hereto shall assert, or
permit any of its Affiliates or other Related Parties to assert, and each hereby
waives, any claim against any other party, or any of their Affiliates or any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof, provided that
nothing in this clause (ii) shall diminish obligations of the Borrower under
paragraphs (a) and (b) of this Section.

(e)All amounts due under this Section shall be payable within 30 days after
written demand therefor, together with customary backup documentation in
reasonable detail.

SECTION 9.04Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
as provided in Section 6.03, the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), any Arranger and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of the Administrative Agent, any Arranger, any
Issuing Bank and any Lender) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) of this Section,
any Lender may assign and delegate to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned, except that, in the case of any assignment and delegation to any
bank that is a member of the Farm Credit System, the Borrower may give or
withhold its consent in its sole discretion) of:

(A)the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender or if

89

 

--------------------------------------------------------------------------------

 

an Event of Default under clause (a), (b), (h) or (i) of Article VII has
occurred and is continuing, for any other assignment;

(B)the Administrative Agent;

(C)each Issuing Bank, in the case of any assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its LC Exposure; and

(D)the Swingline Lender, in the case of any assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its Swingline Exposure.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender, provided further that the Administrative Agent may at its sole
discretion waive such processing and recordation fee; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the

90

 

--------------------------------------------------------------------------------

 

assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.15,
2.16 and 9.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and,
as to entries pertaining to it, any Issuing Bank or Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v)Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and, if required under clause (C) of paragraph (b)(ii) of this
Section, the processing and recordation fee, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the

91

 

--------------------------------------------------------------------------------

 

Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section, provides for an assignment
and delegation to a Defaulting Lender or is otherwise not in proper form, it
being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.  Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.  Any assignment by a Lender pursuant to this
Section shall not in any way constitute a novation, discharge, rescission,
extinguishment or substitution of any Indebtedness or other obligation so
assigned, and any Indebtedness or other obligation so assigned shall continue to
be the same Indebtedness or other obligation and not a new Indebtedness or other
obligation.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more Persons (other than a Defaulting Lender, a natural person, a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person, the Borrower or any Subsidiary or other Affiliate
of the Borrower) (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) in the case of any
participation to any bank that is a member of the Farm Credit System, such
Lender shall have received prior written consent of the Borrower (such consent
to be given or withheld in the sole discretion of the Borrower), except that no
such consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, (B)
such Lender’s obligations under this Agreement shall remain unchanged, (C) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (D) subject to Section 9.04(c)(iii), the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall, subject
to Section 9.04(c)(iii), provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that (x)
such agreement or instrument may provide that such

92

 

--------------------------------------------------------------------------------

 

Lender will not, without the consent of the Participant, agree to any amendment,
waiver or modification of this Agreement that requires the consent of each
directly affected Lender pursuant to clause (i), (ii) or (iii) of the first
proviso to Section 9.02(b) and directly adversely affects such Participant and
(y) no other agreement with respect to any amendment, waiver or modification of
this Agreement may exist between such Lender and such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.18(b) with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17(c) as though it were a Lender.

(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as such) shall have no responsibility for maintaining a Participant Register.

(iii)Notwithstanding anything in this Section 9.04 to the contrary, any bank
that is a member of the Farm Credit System that (A) has purchased a
participation in the minimum amount of $10,000,000 on or after the Effective
Date,

93

 

--------------------------------------------------------------------------------

 

(B) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a Voting Participant hereunder, (C) receives the
prior written consent of the Borrower (such consent to be given or withheld in
the sole discretion of the Borrower) to become a Voting Participant, provided
that no consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, and
(D) receives the prior written consent of the Administrative Agent to become a
Voting Participant (to the extent such consent would be required pursuant to
Section 9.04(b) if such transfer were an assignment rather than a sale of a
participation) shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action
(any bank that is a member of the Farm Credit System so entitled to vote being
called a “Voting Participant”).  To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (1) state the full
name, as well as all contact information required of an assignee as set forth in
Exhibit A hereto and (2) state the dollar amount of the participation
purchased.  The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other reserve bank, and this Section shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.05Survival.  All covenants, agreements, representations and warranties
made by the Borrower in this Agreement and the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Issuing Bank, any Lender or any
Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time this Agreement or
any other Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any LC Exposure is outstanding
and so long as the Commitments have not expired or terminated.  Notwithstanding
the foregoing or anything else to the

94

 

--------------------------------------------------------------------------------

 

contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facility provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement (other than Sections 2.14, 2.16 and 9.03) and the other Loan
Documents, and the Lenders shall be deemed to have no participations in such
Letter of Credit, and no obligations with respect thereto, under Section 2.05(d)
or 2.05(f).  In addition, notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document, in the event that on the Maturity
Date any Letter of Credit shall be a Backstopped Letter of Credit, then, unless
on such date any unreimbursed LC Disbursement shall have been outstanding
thereunder, such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement (other than Sections
2.14, 2.16 and 9.03) and the other Loan Documents and the Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(f).  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreement with respect to fees or the
syndication of the credit facility provided for herein constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including any commitment advices delivered in
connection with the credit facility established hereunder.  Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
all the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

95

 

--------------------------------------------------------------------------------

 

SECTION 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of the Borrower against any of
and all the obligations then due of the Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations the Borrower are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness.  The rights
of each Lender and Issuing Bank, and each Affiliate of any of the foregoing,
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank or Affiliate may have.  Each
Lender and Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give notice shall not affect the validity of such setoff and application.

SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.  

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims arising out
of or relating to this Agreement or any other Loan Document brought by it or any
of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court.  Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and, notwithstanding the foregoing, may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

96

 

--------------------------------------------------------------------------------

 

(d)Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by law.

SECTION 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12Confidentiality.  The Administrative Agent, the Lenders and the
Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors on a
need-to-know basis, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with the terms of
this Section or be subject to a professional obligation of confidentiality (and
the Administrative Agent, such Lender or such Issuing Bank, as applicable, shall
be responsible for their compliance herewith), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) (in which case (other than
in the case of a bank audit), the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, agrees to inform the Borrower promptly thereof
to the extent lawfully permitted to do so and to the extent practicable under
the circumstances), (c) to the extent required by applicable law or by any
subpoena or similar legal process (in which case, the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, shall inform the Borrower
promptly thereof to the extent lawfully permitted to do so and, to the extent
practicable under the circumstances, prior to such disclosure), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or

97

 

--------------------------------------------------------------------------------

 

any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Borrower
or any Subsidiary and its obligations, (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility provided for
herein, (h) with the consent of the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Borrower or any of its Related Parties.  For
purposes of this Section, “Information” means all information received from the
Borrower or any of its Related Parties relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by or on behalf of the Borrower and
other than information pertaining to the terms of this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on the Administrative Agent or any Arranger, such parties may disclose
Information as provided in this Section.

SECTION 9.13Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14USA PATRIOT Act; Anti-Money Laundering Laws Notice.  Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
or any other Anti-Money Laundering Laws, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the USA PATRIOT Act or such Anti-Money Laundering Laws.

98

 

--------------------------------------------------------------------------------

 

SECTION 9.15No Fiduciary Relationship.  The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and the Subsidiaries, on the one hand, and the Administrative Agent, the
Lenders, the Issuing Banks and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders, the Issuing
Banks or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.  The Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks and their Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and the Subsidiaries, and none of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to the Borrower or any of its Subsidiaries.

SECTION 9.16Non-Public Information.  (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by or on
behalf of the Borrower or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI.  Each Lender represents to the Borrower and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

(b)The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives.  The Borrower agrees to use commercially reasonable
efforts to identify all information provided to the Administrative Agent by or
on behalf of the Borrower that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Borrower without liability or responsibility for
the independent verification thereof.

SECTION 9.17Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject

99

 

--------------------------------------------------------------------------------

 

to the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.18Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any Restricted Subsidiary, that at least one of the following is and
will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-

100

 

--------------------------------------------------------------------------------

 

house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (i) clause (i) in paragraph (a) of this Section is
true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in
paragraph (a) of this Section, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any Restricted Subsidiary,
that none of the Administrative Agent, any Arranger and their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

SECTION 9.19Amendment and Restatement.  The parties hereto agree that, on the
Effective Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing
Credit Agreement shall be deemed to be amended and restated in its entirety
pursuant to this Agreement; (b) all references in the other Loan Documents to
the Existing Credit Agreement shall be deemed to refer without further amendment
to this Agreement; and (c) the “Commitments” (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement shall be adjusted as necessary
such that, on and as of Effective Date, the Commitments hereunder shall be as
set forth on Schedule 2.01.  The parties hereto further acknowledge and agree

101

 

--------------------------------------------------------------------------------

 

that this Agreement constitutes an amendment and restatement of the Existing
Credit Agreement made under and in accordance with the terms of Section 9.02 of
the Existing Credit Agreement.

 

[Signature pages follow]

 

102

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

WEYERHAEUSER COMPANY,

By:/s/ Laura B. Smith

Name: Laura B. Smith

Title: Vice President and Treasurer




 

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as the Administrative
Agent, the Swingline Lender and an Issuing Bank,

By:/s/ Andrew G. Payne

Name: Andrew G. Payne

Title: Managing Director

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender and an Issuing Bank

By:/s/ Lynn M. Braun

Name: Lynn M. Braun

Title: Executive Director

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., as a Lender and an Issuing Bank

By:/s/ Kevin Sillona

Name: Kevin Sillona

Title: Authorized Signatory

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender,

By:/s/ Erron Powers

Name: Erron Powers

Title:   Director

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

TRUIST BANK, as a Lender,

By:/s/ Vicount P. Cornwall

Name: Vicount P. Cornwall

Title: Director

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender,

By:/s/ Alina Ioani

Name: Alina Ioani

Title: Vice President

 

 

 

By:/s/ James Frey

Name: James Frey

Title: Executive Director

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender,

By:/s/ Philip K. Liebscher

Name: Philip K. Liebscher

Title: Senior Vice President      

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Lender,

By:/s/ Frans Braniotis

Name: Frans Braniotis

Title: Managing Director

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender,

By:/s/ Kurban H. Merchant

Name: Kurban H. Merchant

          Title:  Vice President      

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Lender,

By:/s/ Ryan Durkin

Name: Ryan Durkin

          Title: Authorized Signatory

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A., as a Lender,

By:/s/ Alysha Salinger

Name: Alysha Salinger

          Title: Authorized Signatory

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON, as a Lender,

By:/s/ John T. Smathers

Name: John T. Smathers

          Title: Director

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY, as a Lender,

By:/s/ Jeffrey Leets

Name: Jeffrey Leets

          Title: Second Vice President

WEYERHAEUSER COMPANY

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Schedule 1.01

Unrestricted Subsidiaries

1.

WY Georgia Holdings 2004 LLC

 

 

Schedule 1.01

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.01

Lenders; Revolving Commitments

 

Lender

Revolving Commitment

Applicable Percentage

Wells Fargo Bank, National Association

$142,000,000.00

9.466666667%

JPMorgan Chase Bank, N.A.

$142,000,000.00

9.466666667%

MUFG Bank, Ltd.

$142,000,000.00

9.466666667%

Bank of America, N.A.

$142,000,000.00

9.466666667%

Truist Bank

$142,000,000.00

9.466666667%

Coöperatieve Rabobank U.A., New York Branch

$142,000,000.00

9.466666667%

PNC Bank, National Association

$142,000,000.00

9.466666667%

The Bank of Nova Scotia

$142,000,000.00

9.466666667%

U.S. Bank National Association

$142,000,000.00

9.466666667%

Goldman Sachs Bank USA

$80,000,000.00

5.333333333%

Morgan Stanley Bank N.A.

$80,000,000.00

5.333333333%

The Bank of New York Mellon

$37,000,000.00

2.466666667%

The Northern Trust Company

$25,000,000.00

1.666666667%

TOTAL:

$1,500,000,000.00

100.000000000%

 

 

 

 

 

 

Schedule 2.01

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.05

LC Commitments

 

Issuing Bank

LC Commitment

Wells Fargo Bank, National Association

$50,000,000.00

JPMorgan Chase Bank, N.A.

50,000,000.00

MUFG Bank, Ltd.

50,000,000.00

TOTAL:

$150,000,000.00

 

 

 

Schedule 2.05

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.06

Litigation

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 3.06

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A
to the Revolving Credit Facility Agreement

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment”) is dated as of the “Effective
Date” inserted below by the Administrative Agent (the “Effective Date”) and is
entered into by and between the Assignor (as defined below) and the Assignee (as
defined below).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 hereto (the
“Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date, (a) the interest in and to all of
the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the Assignor’s outstanding rights and obligations under the facility
identified below (including, without limitation, any Letters of Credit and
Swingline Loans included in such facility) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment or
the Credit Agreement, without representation or warranty by the Assignor.

 

1.

Assignor:

 

2.

Assignee:
and is [a Lender][an Affiliate of [Identify Lender]][an Approved Fund]1

 

3.

Borrower: Weyerhaeuser Company, a Washington corporation

 

4.

Administrative Agent: Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement

 

5.

Credit Agreement: The Revolving Credit Facility Agreement dated as of January
29, 2020, among Weyerhaeuser Company, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent

 

1 

Select as applicable.

EXHIBIT A-1

 

--------------------------------------------------------------------------------

 

 

6.

Assigned Interest:

Facility2

Aggregate Amount of Revolving Commitments/Revolving Loans of all Lenders

Amount of Revolving Commitment/Revolving Loans Assigned3

Percentage Assigned
of Revolving Commitments/
Revolving Loans
of all Lenders4

Revolving Commitments/ Revolving Loans

$

$

%

 

Effective Date: , 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH
DATE SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

 

 

2 

In the event any new Class of Loans is established under Section 2.21 of the
Credit Agreement, refer to the Class of Loans assigned.

3 

Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

4 

Set forth, to at least nine decimals, as a percentage of the Revolving
Commitments/Revolving Loans of all Lenders.

EXHIBIT A-2

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment are hereby agreed to:

[NAME OF ASSIGNOR],
as Assignor,

By:

Name:

Title:




[Signature Page -- Assignment and Assumption]

EXHIBIT A-3

 

--------------------------------------------------------------------------------

 

[NAME OF ASSIGNEE],
as Assignee,

By:

Name:

Title:




[Signature Page -- Assignment and Assumption]

EXHIBIT A-4

 

--------------------------------------------------------------------------------

 

Consented to and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

By:

Name:

Title:

 

[Signature Page -- Assignment and Assumption]

EXHIBIT A-5

 

--------------------------------------------------------------------------------

 

[Consented to:

WEYERHAEUSER COMPANY,
as Borrower

By:

Name:

Title:]5

Consented to:6

[WELLS FARGO BANK, NATIONAL
ASSOCIATION], as Issuing Bank7

By:

Name:

Title:]

Consented to:8

[WELLS FARGO BANK, NATIONAL
ASSOCIATION], as Swingline Lender

By:

Name:

Title:

 

 

5 

To be included only if Section 9.04(b)(i)(A) of the Credit Agreement requires
the consent of the Borrower.

6 

To be included only if Section 9.04(b)(i)(C) of the Credit Agreement requires
the consent of the Issuing Banks.

7 

If Section 9.04(b)(i)(C) of the Credit Agreement requires the consent of the
Issuing Banks add signature blocks for the other Issuing Banks, if any.

8 

To be included only if Section 9.04(b)(i)(D) of the Credit Agreement requires
the consent of the Swingline Lender.

[Signature Page -- Assignment and Assumption]

EXHIBIT A-6

 

--------------------------------------------------------------------------------

 

ANNEX 1
to the Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, other than the
representations and warranties made by it herein, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
(other than this Assignment) or any collateral thereunder, (iii) the financial
condition of the Borrower, any Subsidiary or any other Affiliate of the Borrower
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower or any Subsidiary or any other
Affiliate of the Borrower or any other Person obligated in respect of any Loan
Document of any of their respective obligations thereunder.

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it is an Eligible Assignee and
satisfies all the other requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, (v) it has experience and expertise in the
making of or investing in commitments or loans such as the Assigned Interest, as
the case may be, (vi) it has, independently and without reliance upon the
Administrative Agent, the Arrangers, the Assignor or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decisions to enter into this Assignment and to purchase the
Assigned Interest, (vii) it has attached to this Assignment any tax
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.16(f) thereof), duly completed and executed by
the Assignee, (viii) it will acquire the Assigned Interest for its own account
in the ordinary course and without a view to distribution of the Assigned
Interest within the meaning of the Securities Act or the Exchange Act or other
United States federal securities laws (it being understood that, subject to the
provisions of Section 9.04 of the Credit Agreement, the disposition of the
Assigned Interest or any interests therein shall at all times remain within its
exclusive control) and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Arrangers, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at that time, continue to make its own credit decisions in taking or not taking
action under any Loan Document, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

A-1-1

 

--------------------------------------------------------------------------------

 

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted in accordance with the Credit Agreement.  This Assignment may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment by facsimile or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment.  THIS ASSIGNMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-1-2

 

--------------------------------------------------------------------------------

 

EXHIBIT B
to the Revolving Credit Facility Agreement

[FORM OF] BORROWING/INTEREST ELECTION REQUEST/PREPAYMENT NOTICE

Wells Fargo Bank, National Association, as Administrative Agent[Date]

Ladies and Gentlemen:

Reference is made to the Revolving Credit Facility Agreement dated as of January
29, 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

☐

Borrowing Request: The Borrower hereby gives you notice pursuant to Section
[2.03][2.04] of the Credit Agreement that it requests the following [Revolving
Borrowing][Swingline Loan]:

 

1.

Aggregate principal amount of Borrowing:$

 

2.

Date of Borrowing (To be a Business Day):

 

3.

Type of Borrowing (Base Rate, Eurodollar or Swingline):

 

4.

Initial Interest Period (For Eurodollar Borrowing):

 

5.

Location and number of the account to which proceeds
of the requested Borrowing are to be disbursed:[Name of Bank]

(Acct.  No.:)

[6.Existing Swingline Loans to be paid:]9

[7.Name of disbursing Issuing Bank:]10

☐

Interest Election Request: The Borrower hereby gives you notice pursuant to
Section 2.07 of the Credit Agreement that it requests the conversion or
continuation of a Revolving Borrowing, and specifies the following information
with respect to such Borrowing and each resulting Borrowing:

 

1.

Revolving Borrowing to which this request applies:

Principal Amount:$

Type (Base Rate or Eurodollar):

Interest Period (Specify last day of current Interest Period):

 

2.

Effective date of this election (Business Day):

 

3.

Resulting Revolving Borrowing[s]:

Principal Amount:$

Type (Base Rate or Eurodollar):

Interest Period (For Eurodollar Borrowing):

☐

Prepayment: The Borrower hereby gives you notice pursuant to Section 2.10 of the
Credit Agreement that it intends to prepay the following [Revolving
Borrowing][Swingline Loan] under the Credit Agreement:

 

1.

Aggregate principal amount of Borrowing:$

 

9 

Applicable only to Base Rate Revolving Borrowings to the extent requested to
finance the repayment or prepayment of any Swingline Loan.

10 

Applicable only to Base Rate Revolving Borrowings or Swingline Loans, in either
case, to the extent requested to finance the reimbursement of an LC Disbursement
pursuant to Section 2.05(f) of the Credit Agreement.

B-1

 

--------------------------------------------------------------------------------

 

 

2.

Date of Prepayment (To be a Business Day):

 

3.

Type of Borrowing (Base Rate, Eurodollar or Swingline):

Very truly yours,

WEYERHAEUSER COMPANY

By:

Name:  

Title:  

 

 

[Signature Page – Borrowing/Interest Election Request/Prepayment Notice]

B-2

 

--------------------------------------------------------------------------------

 

EXHIBIT C
to the Revolving Credit Facility Agreement

FORM OF CLAIM AGREEMENT

[Attached]

 

 

--------------------------------------------------------------------------------

 

CLAIM AGREEMENT

THIS CLAIM AGREEMENT is dated as of January 29, 2020 (this “Agreement”), and
made by WEYERHAEUSER NR COMPANY, a Washington corporation (“WNR”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”) under the Revolving Credit Facility Agreement dated as
of January 29, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Weyerhaeuser Company, a
Washington corporation (the “Company”), the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent.

RECITALS

A.WNR is a wholly owned subsidiary of the Company.  WNR has agreed, as between
the Company and WNR, to assume the payment obligations in respect of certain
indebtedness of the Company pursuant to that certain Assumption Agreement dated
as of January 1, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “First Assumption Agreement”), made by WNR in favor of
the Company, and that certain Assignment and Assumption Agreement dated as of
October 1, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Second Assumption Agreement” and, together with the First
Assumption Agreement and any Additional Assumption Agreement (as defined below),
collectively, the “Assumption Agreements”), by and between WNR and the Company.

B.It is a condition precedent to the obligation of the Lenders, the Issuing
Banks and the Swingline Lender to make their respective extensions of credit to
the Company under the Credit Agreement that WNR enter into this Agreement with
the Administrative Agent, for the benefit of the Credit Agreement Parties (as
defined below).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, WNR
hereby agrees with the Administrative Agent, for the benefit of the Credit
Agreement Parties, as follows:

SECTION 1.Definitions.  

(a)Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b)

The following terms shall have the following meanings:

“Additional Assumption Agreement” means any agreement entered into by WNR after
the date hereof pursuant to which WNR assumes payment obligations in respect of
any indebtedness of the Company.

“Assumed Debt” means any indebtedness of the Company the payment obligations in
respect of which shall have been assumed by WNR pursuant to one or more
Assumption Agreements.

“Assumed Debt Agreement” means any indenture, credit agreement, note purchase
agreement or other agreement, if any, pursuant to which the Company has incurred
or will incur Assumed Debt and any note, instrument, agreement or other document
evidencing or governing such Assumed Debt.

“Assumed Debt Claims” has the meaning specified in Section 2(a) hereof.

 

--------------------------------------------------------------------------------

 

“Assumed Debt Party” means any Person to which Assumed Debt is owed and any
trustee for, or other representative of, the holders of such Assumed Debt under
any Assumed Debt Agreement.

“Claim Agreement Release Date” means the first date on which none of the
creditors under the Farm Credit Agreement have the benefit of a Farm Credit
Claim Agreement.

“Credit Agreement Claims” has the meaning specified in Section 2(a) hereof.

“Credit Agreement Obligations” means the due and punctual payment by the Company
of (a) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Company, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) each
payment required to be made by the Company under the Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (c) all other monetary obligations of the Company to any of the
Credit Agreement Parties under the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).

“Credit Agreement Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the Issuing Banks, (d) the Swingline Lender, (e) the beneficiaries of each
indemnification obligation undertaken by the Company under the Credit Agreement
and (f) the successors and assigns of each of the foregoing.

“Farm Credit Agreement” means the Term Loan Agreement dated as of July 24, 2017,
among the Company, the lenders party thereto and Northwest Farm Credit Services,
PCA, as administrative agent, as the same may be amended, amended and restated,
refinanced or replaced from time to time.

“Farm Credit Claim Agreement” means the Claim Agreement dated as of July 24,
2017, between WNR and Northwest Farm Credit Services, PCA, as administrative
agent under the Farm Credit Agreement, as the same may be amended, restated or
otherwise modified from time to time, and any similar written agreement that is
entered into by WNR for the benefit of any creditors under any Farm Credit
Agreement (including any Farm Credit Agreement that refinances or replaces the
Farm Credit Agreement that is in effect on the Closing Date) with respect to the
obligations owed to such creditors under such Farm Credit Agreement.

“Pro Rata Claim Amount” at any time means, in respect of the Credit Agreement
Claim of any Credit Agreement Party, an amount equal to (a) the Credit Agreement
Obligations owing to such Credit Agreement Party at such time, multiplied by (b)
a fraction, the numerator of which is the amount of Assumed Debt (including
accrued and unpaid interest and any related obligations in respect of premiums,
fees and indemnities) owing at such time in respect of which Assumed Debt Claims
exist and the denominator

2

 

--------------------------------------------------------------------------------

 

of which is the total amount of Assumed Debt (including accrued and unpaid
interest and any related obligations in respect of premiums, fees and
indemnities) owing at such time.

section 2.Credit Agreement Claims.

(a)WNR hereby agrees with the Administrative Agent, for the benefit of the
Credit Agreement Parties, that the Credit Agreement Parties shall have rights
and claims enforceable against WNR for payment of all or a portion of the Credit
Agreement Obligations to the same extent that the Assumed Debt Parties (as
opposed to the Company) have rights and claims, if any, enforceable against WNR
for payment of all or any portion of the Assumed Debt (including accrued and
unpaid interest and any related obligations in respect of premiums, fees and
indemnities) pursuant to or by reason of any Assumption Agreement (such rights
and claims of the Assumed Debt Parties, the “Assumed Debt Claims”), as if WNR
and the Company had entered into an assumption agreement in respect of the
Credit Agreement Obligations on the same terms as such Assumption Agreement that
is the subject of the Assumed Debt Claims (such rights and claims of the Credit
Agreement Parties, the “Credit Agreement Claims”).  It is understood and agreed
that (i) if the Credit Agreement Parties have Credit Agreement Claims by reason
of one or more, whether in whole or in part, but less than all, of the Assumed
Debt being subject to Assumed Debt Claims, then the Credit Agreement Claims of
any Credit Agreement Party shall be limited to its Pro Rata Claim Amount, and
(ii) WNR shall be fully liable for any such Credit Agreement Claims subject only
to the limitations expressly set forth in this Agreement.  Any Credit Agreement
Claims due and owing by WNR hereunder shall be payable by WNR to the
Administrative Agent for the benefit of the Credit Agreement Parties.

(b)The determination of whether any Assumed Debt Claim exists shall be based
solely upon the successful assertion by the applicable Assumed Debt Parties of
such Assumed Debt Claim, and the Credit Agreement Parties shall not be permitted
to assert that an Assumed Debt Claim exists unless and until such Assumed Debt
Claim is successfully asserted by the applicable Assumed Debt Parties; provided
that, if any Assumed Debt Party asserts an Assumed Debt Claim, the foregoing
shall not be construed to prevent the assertion that a Credit Agreement Claim
exists if such assertion of an Assumed Debt Claim is successful.

For purposes of this Section 2(b), an Assumed Debt Claim shall be considered
“successfully asserted” or shall be viewed as the subject to “successful
assertion” upon the occurrence of any of the following:

(ii)an express agreement, stipulation, settlement or acknowledgment by WNR that
(A) acknowledges liability of WNR directly to any Assumed Debt Party in respect
of such Assumed Debt Claim or (B) provides consideration from WNR to any Assumed
Debt Party as a result of such Assumed Debt Claim or in exchange for an
agreement, stipulation, settlement or acknowledgment that such Assumed Debt
Party has no, or will not assert any, Assumed Debt Claims;

(ii)at any time after the Commitments under the Credit Agreement shall have
terminated as a result of the occurrence of an event of default thereunder and
the Credit Agreement Obligations shall have become due and payable, any
subsequent action that has the effect of treating such Assumed Debt Claim in a
manner, or results in a recovery to the holders of such Assumed Debt Claim in
respect of their Assumed Debt Claim, in each case as a result of the applicable
Assumed Debt Agreement, that is more favorable than the treatment of, or
recovery in respect of, Credit Agreement Claims (unless the holders of such
Credit Agreement Claims are offered and decline such treatment or

3

 

--------------------------------------------------------------------------------

 

recovery), including, but not limited to payment or grant of securities to any
Assumed Debt Party or the assumption of any Assumed Debt by any third party; or

(iii)a final adjudication by a court or arbitrator that WNR is liable to any
Assumed Debt Party for such Assumed Debt Claim.

(c)WNR acknowledges and agrees that no occurrence or circumstance occurring
after the date of this Agreement shall cause a reduction in WNR’s obligations to
the Administrative Agent, for the benefit of the Credit Agreement Parties, under
this Agreement, other than (i) termination of this Agreement pursuant to Section
7 hereof or (ii) the payment by WNR in cash of any Credit Agreement Claims due
and owing by WNR hereunder.

SECTION 3.Obligations Absolute.

WNR’s obligations under this Agreement shall in all respects be continuing,
absolute, unconditional and irrevocable, and shall remain in full force and
effect until all of the Credit Agreement Obligations (other than contingent
expense reimbursement and indemnification obligations) have been paid in full,
no Letters of Credit are outstanding (other than Letters of Credit for which
cash collateralization or other arrangements satisfactory to the applicable
Issuing Bank have been provided) and all Commitments under the Credit Agreement
have been terminated.  WNR agrees that any Credit Agreement Claims due and owing
by WNR hereunder will be paid strictly in accordance with the terms of this
Agreement, the Credit Agreement and the other Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Company or WNR with respect
thereto.  The liability of WNR under this Agreement shall be absolute,
unconditional and irrevocable irrespective of:

(a)any change in the time, manner, or place of payment of, or in any other term
of, the Credit Agreement Obligations, the Credit Agreement or any of the other
Loan Documents or any other extension, compromise or renewal of the Credit
Agreement Obligations;

(b)any reduction, limitation, impairment or termination of the Credit Agreement
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and WNR hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, the
Credit Agreement Obligations;

(c)any amendment to, rescission, waiver or other modification of, or any consent
to departure from, any of the terms of Credit Agreement or any of the other Loan
Documents;

(d)any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, securing any of the Credit Agreement
Obligations; or

(e)any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Company or WNR.




4

 

--------------------------------------------------------------------------------

 

section 4.Continued Liability.

Notwithstanding the agreements by WNR in respect of the Credit Agreement Claims
pursuant to Section 2(a), as between the Company and the holders of any Credit
Agreement Obligations, the Company shall continue to be the primary obligor with
respect to the Credit Agreement Obligations and the Company shall not be
released from its obligations under the Credit Agreement Obligations as a result
of this Agreement.  In no event shall this Agreement be construed to constitute
an assignment or transfer of any of the rights or obligations of the Company
under the Credit Agreement or the other Loan Documents.

section 5.Representations and Warranties.

WNR represents, warrants and affirms for the benefit of the Credit Agreement
Parties as follows:

(a)WNR is a corporation duly organized and validly existing under the laws of
the State of Washington and has all requisite corporate power and authority to
enter into and perform its obligations under this Agreement.

(b)This Agreement constitutes a legal, valid and binding obligation of WNR,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

section 6.Binding Effect, Etc.

This Agreement shall be binding upon WNR and its successors and assigns and
shall inure to the benefit of the Credit Agreement Parties and their respective
successors and assigns; provided, however, that (a) WNR may not assign any of
its obligations or rights under this Agreement and (b) only the Administrative
Agent may enforce the rights of the Credit Agreement Parties hereunder.  Each of
the Credit Agreement Parties is an intended beneficiary of the obligations of
WNR under this Agreement and the Administrative Agent shall be entitled to
commence and pursue any action or proceeding against WNR with respect to WNR’s
obligations under this Agreement.

SECTION 7.Amendments; Termination.

This Agreement may not be amended, supplemented, modified or terminated without
the prior written consent of the Administrative Agent (acting at the direction
of the Required Lenders), WNR and the Company; provided that this Agreement
shall automatically terminate and WNR shall be released from its obligations
hereunder upon (a) the payment in full of all Credit Agreement Obligations
(other than contingent expense reimbursement and indemnification obligations),
the termination of any Letters of Credit then outstanding (other than Letters of
Credit for which cash collateralization or other arrangements satisfactory to
the applicable Issuing Bank have been provided) and the termination of all
Commitments under the Credit Agreement or (b) the occurrence of the Claim
Agreement Release Date.  Upon the occurrence of the events described in clause
(a) or (b) of the immediately preceding sentence, the Administrative Agent
agrees that, promptly following request by WNR, it will provide written
confirmation to WNR that this Agreement has terminated and WNR has been released
from its obligations hereunder.

section 8.Counterparts.  

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement by

5

 

--------------------------------------------------------------------------------

 

facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.Severability.  

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

section 10.Reinstatement.  

Except in the case of termination hereof as set forth in clause (b) of Section 7
hereof, this Agreement shall continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the Credit
Agreement Obligations is rescinded or must otherwise be restored or returned by
any Credit Agreement Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any substantial part of its property, or otherwise,
all as though such payments had not been made.

SECTION 11.Headings.  

Section headings used herein are for convenience of reference only, are not part
of this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

section 12.No Waiver; Remedies.

No failure on the part of the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

section 13.Governing Law; Jurisdiction.

(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT BROUGHT BY IT OR ANY OF ITS AFFILIATES SHALL BE
BROUGHT, AND SHALL BE HEARD AND DETERMINED, EXCLUSIVELY IN SUCH NEW YORK STATE
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH PARTY HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE

6

 

--------------------------------------------------------------------------------

 

CONCLUSIVE AND, NOTWITHSTANDING THE FOREGOING, MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

section 14.WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14.

[The remainder of this page is intentionally left blank.]

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

WEYERHAEUSER NR COMPANY

By:

Name:

Title:

ACKNOWLEDGED AND AGREED TO BY:

WEYERHAEUSER COMPANY

By:

Name:

Title:

ACKNOWLEDGED AND AGREED TO BY:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:

Name:

Title:

 

[Signature Page to Claim Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1
to the Revolving Credit Facility Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Facility Agreement dated as of
January 29, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (c) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]

By:

Name:

Title:

Date: _______________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-2
to the Revolving Credit Facility Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Facility Agreement dated as of
January 29, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (c)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (b) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: _______________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-3
to the Revolving Credit Facility Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Facility Agreement dated as of
January 29, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: _______________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-4
to the Revolving Credit Facility Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Facility Agreement dated as of
January 29, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]

By:

Name:

Title:

Date: _______________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E
to the Revolving Credit Facility Agreement

[FORM OF] COMPLIANCE CERTIFICATE

The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below.  The obligations of the
Borrower under the Credit Agreement are as set forth in the Credit Agreement,
and nothing in this Compliance Certificate, or the form hereof, shall modify
such obligations or constitute a waiver of compliance therewith in accordance
with the terms of the Credit Agreement.  In the event of any conflict between
the terms of this Compliance Certificate and the terms of the Credit Agreement,
the terms of the Credit Agreement shall govern and control, and the terms of
this Compliance Certificate are to be modified accordingly.

Reference is made to the Revolving Credit Facility Agreement dated as of January
29, 2020 (the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Each capitalized term used but not defined herein
shall have the meaning specified in the Credit Agreement.

The undersigned Financial Officer of the Borrower hereby certifies as of the
date hereof, solely in such capacity and not in a personal capacity and without
personal liability, as follows:

1.I am a Financial Officer of the Borrower.

2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and the Restricted Subsidiaries
during the [fiscal year of the Borrower ended [      ]][fiscal quarter of the
Borrower ended [      ]] (the “Applicable Accounting Period”).  I have no
knowledge of the existence of any condition or event that constitutes a Default
or Event of Default as of the date of this Compliance Certificate[, except as
set forth in a separate attachment, if any, to this Compliance Certificate,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto]11.

3.The calculations set forth on Annex A attached hereto of (a) Total Adjusted
Shareholders’ Equity as of the last day of the Applicable Accounting Period, (b)
Total Funded Indebtedness as of the last day of the Applicable Accounting Period
and (c) the ratio of Total Funded Indebtedness as of the last day of the
Applicable Accounting Period to the sum of Total Adjusted Shareholders’ Equity
and Total Funded Indebtedness, in each case, as of the last day of the
Applicable Accounting Period are true and accurate on and as of the date of this
Compliance Certificate.

 

 

 

11 

Specify the nature and extent of any existing Default, if any, and any
corrective action taken or proposed to be taken with respect thereto.

E-1

 

--------------------------------------------------------------------------------

 

The foregoing certifications are made and delivered on [        ], pursuant to
Section 5.01(c) of the Credit Agreement.

WEYERHAEUSER COMPANY

By:

Name:

Title:

 

E-2

 

--------------------------------------------------------------------------------

 

ANNEX A TO
COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

($ Amounts in Millions)

Total Adjusted Shareholders’ Equity: (a) – (b) – (c) – (d) =

$[___]

(a)consolidated shareholders’ equity of the Borrower that would be reported as
“total equity” on the consolidated balance sheet of the Borrower prepared as of
the last day of the Applicable Accounting Period in accordance with GAAP:

$[___]

(b)exclude any cumulative other comprehensive income (loss), in each case as
reflected on the consolidated balance sheet of the Borrower prepared as of the
last day of the Applicable Accounting Period in accordance with GAAP:

$[___]

(c)exclude treasury common shares in the Borrower:

$[___]

(d)exclude the aggregate net book value (after deducting any reserves applicable
thereto) of investments in Unrestricted Subsidiaries:

$[___]

Minimum Required:

$3,000

Total Funded Indebtedness: (a) + (b) + (c) – (d) – (e) – (f) =

$[___]

(a)Loans and any other Indebtedness of the Borrower and the Restricted
Subsidiaries that would be reported as “long-term debt” on the consolidated
balance of the Borrower prepared as of the last day of the Applicable Accounting
Period in accordance with GAAP:

$[___]

(b)Any Indebtedness of the Borrower and the Restricted Subsidiaries that would
be reported as “current maturities of long-term debt” on the consolidated
balance of the Borrower prepared as of the last day of the Applicable Accounting
Period in accordance with GAAP:

$[___]

(c)Any Indebtedness of the Borrower and the Restricted Subsidiaries that would
be reported as “short-term debt” on the consolidated balance of the Borrower
prepared as of the last day of the Applicable Accounting Period in accordance
with GAAP:

$[___]

(d)To the extent included in (a), (b) or (c), Indebtedness of Unrestricted
Subsidiaries:

$[___]

(e)To the extent included in (a), (b) or (c), Indebtedness that is non-recourse
to the Borrower and the Restricted Subsidiaries, including any Indebtedness
reported as “long-term debt (nonrecourse to the company) held by variable
interest entities” or “current debt (nonrecourse to the company) held by
variable interest entities” on the consolidated balance sheet of the Borrower
prepared as of the last day of the Applicable Accounting Period in accordance
with GAAP:

$[___]

(f)To the extent included in (a), (b) or (c), Indebtedness secured by Timber
Installment Notes Collateral in an amount equal to at least 90% of the
outstanding principal amount thereof:

$[___]

Ratio of Total Funded Indebtedness to Sum of Total Adjusted Shareholders’ Equity
and Total Funded Indebtedness: (a) / (b) =

[___]%

(a)Total Funded Indebtedness:

$[___]

(b)Sum of Total Adjusted Shareholders’ Equity and Total Funded Indebtedness:

$[___]

Maximum Permitted:

65%

 

 

E-3

 

 